Exhibit 10.1

--------------------------------------------------------------------------------

 

TERM LOAN AGREEMENT

 

dated as of

 

November 18, 2004

 

among

 

TRITON PCS, INC.,

 

The Lenders Party Hereto,

 

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent, and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Syndication Agent

 

--------------------------------------------------------------------------------

 

LEHMAN BROTHERS INC.,

as Sole Lead Arranger

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Co-Arranger

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     ARTICLE I           Definitions     

SECTION 1.01.

  

Defined Terms

   1

SECTION 1.02.

  

Classification of Loans and Borrowings

   23

SECTION 1.03.

  

Terms Generally

   23

SECTION 1.04.

  

Accounting Terms; GAAP

   23      ARTICLE II           The Credits     

SECTION 2.01.

  

Commitments

   24

SECTION 2.02.

  

Loans and Borrowings

   24

SECTION 2.03.

  

Requests for Borrowings

   25

SECTION 2.04.

  

Funding of Borrowings

   25

SECTION 2.05.

  

Interest Elections

   26

SECTION 2.06.

  

Repayment of Loans; Evidence of Debt

   27

SECTION 2.07.

  

Termination or Reduction of Commitments

   29

SECTION 2.08.

  

Prepayment of Loans

   29

SECTION 2.09.

  

Fees

   29

SECTION 2.10.

  

Interest

   29

SECTION 2.11.

  

Alternate Rate of Interest

   30

SECTION 2.12.

  

Increased Costs

   31

SECTION 2.13.

  

Break Funding Payments

   32

SECTION 2.14.

  

Taxes

   32

SECTION 2.15.

  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

   34

SECTION 2.16.

  

Mitigation Obligations; Replacement of Lenders

   35      ARTICLE III           Representations and Warranties     

SECTION 3.01.

  

Organization; Powers

   36

SECTION 3.02.

  

Authorization; Enforceability

   36

SECTION 3.03.

  

Governmental Approvals; No Conflicts

   37

SECTION 3.04.

  

Financial Condition; No Material Adverse Change

   37

SECTION 3.05.

  

Properties

   37

SECTION 3.06.

  

Litigation and Environmental Matters

   38

SECTION 3.07.

  

Compliance with Laws and Agreements

   38

SECTION 3.08.

  

Investment and Holding Company Status

   38

SECTION 3.09.

  

Taxes

   39

 



--------------------------------------------------------------------------------

SECTION 3.10.

  

ERISA

   39

SECTION 3.11.

  

Disclosure

   39

SECTION 3.12.

  

Subsidiaries; Parents

   39

SECTION 3.13.

  

Absence of Non-Permitted Obligations

   40

SECTION 3.14.

  

Licenses

   40

SECTION 3.15.

  

No Burdensome Restrictions

   40

SECTION 3.16.

  

Federal Regulations

   41

SECTION 3.17.

  

Insurance

   41

SECTION 3.18.

  

Labor Matters

   41

SECTION 3.19.

  

Solvency

   41

SECTION 3.20.

  

FCC Compliance

   41

SECTION 3.21.

  

Security Documents

   42

SECTION 3.22.

  

Copyrights, Trademarks, etc.

   43      ARTICLE IV           Conditions     

SECTION 4.01.

  

Effective Date

   43

SECTION 4.02.

  

Each Credit Event

   46

SECTION 4.03.

  

Delayed Draw Loans

   46      ARTICLE V           Covenants     

SECTION 5.01.

  

Limitation on Transactions with Affiliates

   47

SECTION 5.02.

  

Limitation on Incurrence of Indebtedness

   48

SECTION 5.03.

  

Limitation on Certain Asset Dispositions

   50

SECTION 5.04.

  

Restricted Payments; Certain Payments of Subordinated Debt

   51

SECTION 5.05.

  

Corporate Existence

   52

SECTION 5.06.

  

Payment of Taxes and Other Claims

   52

SECTION 5.07.

  

Notice of Defaults

   52

SECTION 5.08.

  

Maintenance of Properties

   52

SECTION 5.09.

  

Compliance Certificate

   53

SECTION 5.10.

  

Provision of Financial Information

   53

SECTION 5.11.

  

Waiver of Stay, Extension or Usury Laws

   53

SECTION 5.12.

  

Limitation on Restrictions Affecting Restricted Subsidiaries

   53

SECTION 5.13.

  

Limitation on Liens

   54

SECTION 5.14.

  

Limitation on Activities of the Borrower and the Restricted Subsidiaries

   55

SECTION 5.15.

  

Restriction on Mergers, Consolidations and Certain Sales of Assets

   55

SECTION 5.16.

  

Information Regarding Collateral

   56

SECTION 5.17.

  

Additional Subsidiaries

   56

SECTION 5.18.

  

Further Assurances

   57

SECTION 5.19.

  

Limitation on Designations of Unrestricted Subsidiaries

   58

SECTION 5.20.

  

Limitation on Investments

   59

 

ii



--------------------------------------------------------------------------------

SECTION 5.21.

  

Liabilities of Special Purpose Subsidiaries

   59

SECTION 5.22.

  

Use of Proceeds

   60

SECTION 5.23.

  

Certain Asset Transfers

   60      ARTICLE VI           Events of Default           ARTICLE VII       
   The Administrative Agent           ARTICLE VIII           Miscellaneous     

SECTION 8.01.

  

Notices

   66

SECTION 8.02.

  

Waivers; Amendments

   66

SECTION 8.03.

  

Expenses; Indemnity; Damage Waiver

   67

SECTION 8.04.

  

Successors and Assigns

   69

SECTION 8.05.

  

Survival

   73

SECTION 8.06.

  

Counterparts; Integration; Effectiveness

   73

SECTION 8.07.

  

Severability

   73

SECTION 8.08.

  

Right of Setoff

   73

SECTION 8.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

   74

SECTION 8.10.

  

WAIVER OF JURY TRIAL

   74

SECTION 8.11.

  

Release of Collateral and Guarantee Obligations

   75

SECTION 8.12.

  

Headings

   75

SECTION 8.13.

  

Confidentiality

   75

SECTION 8.14.

  

Usury Not Intended

   75

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

         

Schedule 2.01

   —   

Commitments

Schedule 3.06

   —   

Litigation and Environmental Matters

Schedule 3.12

   —   

Ownership Interests

Schedule 5.03

   —   

Permitted Asset Dispositions

Schedule 5.13

   —   

Existing Liens

EXHIBITS:

         

Exhibit A

   —   

Form of Assignment and Acceptance

Exhibit B

   —   

Form of Opinion of Borrower’s Counsel

Exhibit C

   —   

Form of Guarantee Agreement

Exhibit D

   —   

Form of Pledge Agreement

Exhibit E

   —   

Form of Security Agreement

Exhibit F

   —   

Form of Indemnity, Subrogation and Contribution Agreement

Exhibit G

   —   

Form of Special Purpose Subsidiary Funding Agreement

 

iv



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT (this “Agreement”) dated as of November 18, 2004, among
TRITON PCS, INC., a Delaware corporation (the “Borrower”), the LENDERS (as
defined in Article I) party hereto, LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
Syndication Agent.

 

WHEREAS the Borrower has requested that the Lenders make available a credit
facility for general corporate purposes; and

 

WHEREAS the Lenders are willing to make such facility available on the terms and
subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Indebtedness” means, with respect to any Person, Indebtedness of such
Person (i) existing at the time such Person becomes a Restricted Subsidiary or
(ii) assumed in connection with the acquisition of assets from another Person,
including Indebtedness Incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary or such acquisition, as the case may be.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Lehman Commercial Paper Inc., in its capacity as
administrative agent and collateral agent for the Lenders hereunder and for the
Secured Parties under the Security Documents.

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, as the case may be.

 

“Annualized Consolidated EBITDA” means Consolidated EBITDA for the latest two
full fiscal quarters for which consolidated financial statements of the Borrower
are available multiplied by two.

 

“Annualized Pro Forma Consolidated Operating Cash Flow” means Consolidated Cash
Flow for the latest two full fiscal quarters for which consolidated financial
statements of the Borrower are available multiplied by two. For purposes of
calculating “Consolidated Cash Flow” for any period for purposes of this
definition only, (i) any Subsidiary of the Borrower that is a Restricted
Subsidiary on the date of the transaction giving rise to the need to calculate
“Annualized Pro Forma Consolidated Operating Cash Flow” (the “Transaction Date”)
shall be deemed to have been a Restricted Subsidiary at all times during such
period and (ii) any Subsidiary of the Borrower that is not a Restricted
Subsidiary on the Transaction Date shall be deemed not to have been a Restricted
Subsidiary at any time during such period. In addition to and without limitation
of the foregoing, for purposes of this definition only, “Consolidated Cash Flow”
shall be calculated after giving effect on a pro forma basis for the applicable
period to, without duplication, any Asset Dispositions or Asset Acquisitions
(including, without limitation, any Asset Acquisition giving rise to the need to
make such calculation as a result of the Borrower or one of the Restricted
Subsidiaries (including any Person who becomes a Restricted Subsidiary as a
result of the Asset Acquisition) incurring, assuming or otherwise being liable
for Acquired Indebtedness) occurring during the period commencing on the first
day of such two fiscal quarter period to and including the Transaction Date (the
“Reference Period”), as if such Asset Sale or Asset Acquisition occurred on the
first day of the Reference Period.

 

“Applicable Margin” means, for any day, (i) with respect to any ABR Loan, 2.25%,
and (ii) in the case of any Eurodollar Loan, 3.25%.

 

“Approved Fund” means (a) with respect to any Lender, a CLO managed by such
Lender or an Affiliate of such Lender or an entity or an Affiliate of an entity
that administers or manages such Lender or (b) with respect to any Lender that
is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

“Arrangers” means Lehman Brothers Inc. in its capacity as sole lead arranger of
the Facility and Merrill Lynch, Pierce, Fenner & Smith Incorporated in its
capacity as co-arranger of the Facility.

 

“Asset Acquisition” means (i) any purchase or other acquisition (by means of
transfer of cash or other property to others or payment for property or services
for the account or use of others, or otherwise) of Capital Stock of any Person
by the Borrower or any Restricted Subsidiary, in either case, pursuant to which
such Person shall become a Restricted Subsidiary or

 

2



--------------------------------------------------------------------------------

shall be merged with or into the Borrower or any Restricted Subsidiary or (ii)
any acquisition by the Borrower or any Restricted Subsidiary of the property or
assets of any Person that constitute all or substantially all of an operating
unit or line of business of such Person.

 

“Asset Disposition” means any sale, transfer or other disposition (including,
without limitation, by merger, consolidation or sale-and-leaseback transaction)
of (i) shares of Capital Stock of a Subsidiary of the Borrower (other than
directors’ qualifying shares), (ii) any FCC license for the provision of
wireless telecommunications services held by the Borrower or any Restricted
Subsidiary (whether by sale of Capital Stock or otherwise) or (iii) property or
assets of the Borrower or any Restricted Subsidiary of the Borrower; provided,
however, that an Asset Disposition shall not include (a) any sale, transfer or
other disposition of shares of Capital Stock, property or assets by a Restricted
Subsidiary to the Borrower or to any other Restricted Subsidiary or by the
Borrower to any Restricted Subsidiary, (b) any sale, transfer or other
disposition of defaulted receivables for collection or any sale, transfer or
other disposition of property or assets in the ordinary course of business, (c)
any sale, transfer or other disposition that does not (together with all related
sales, transfers or dispositions) involve aggregate consideration in excess of
$5,000,000, (d) the sale, lease, conveyance or disposition or other transfer of
all or substantially all of the assets of the Borrower as permitted under
Section 5.15 or (e) any disposition that constitutes a Change of Control.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Average Life” means, as of the date of determination, with respect to any
Indebtedness for borrowed money or Preferred Stock, the quotient obtained by
dividing (a) the sum of the products of (i) the number of years from the date of
determination to the dates of each successive scheduled principal or liquidation
value payments of such Indebtedness or Preferred Stock, respectively, and (ii)
the amount of such principal or liquidation value payments, by (b) the sum of
all such principal or liquidation value payments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” of any Person means the board of directors, management
committee or other governing body of such Person.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed;

 

3



--------------------------------------------------------------------------------

provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase or subscribe for any of the
foregoing, or any warrants, rights or options to purchase or subscribe for any
such warrants, rights or options.

 

“Cash Equivalents” means (i) direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof; (ii) investments
in commercial paper maturing within 365 days from the date of acquisition
thereof and having, at such date of acquisition, the highest credit rating
obtainable from S&P or from Moody’s; (iii) investments in certificates of
deposit, banker’s acceptances and time deposits maturing within 365 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000; (iv) fully collateralized repurchase agreements with
a term of not more than 30 days for securities described in clause (i) of this
definition and entered into with a financial institution satisfying the criteria
described in clause (iii) of this definition; and (v) money market funds
substantially all of whose assets comprise securities of the type described in
clauses (i) through (iii) of this definition.

 

“Change of Control” means the occurrence of one or more of the following events:
(i) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Exchange Act) other than a Permitted Holder, or Permitted Holders or a
person or group controlled by a Permitted Holder or Permitted Holders, is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person shall be deemed to have “beneficial
ownership” of all such securities that such person has the right to acquire
within one year, upon the happening of an event or otherwise) directly or
indirectly, of (A) securities of Holdings representing 50% or more of the
combined voting power of Holdings’ then outstanding Voting Stock, or (B)
securities of the Borrower representing 50% or more of the combined voting power
of the Borrower’s then outstanding Voting Stock; (ii) the following individuals
cease for any reason to constitute more than a majority of the number of
directors then serving on the Board of Directors of Holdings or the Borrower:
individuals who, as of June 13, 2003, constituted the Board of Directors and any
director (other than a director whose initial

 

4



--------------------------------------------------------------------------------

assumption of the office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of Holdings or the Borrower) appointed or elected
thereafter whose appointment or election by the Board of Directors or nomination
for election by the Borrower’s stockholders was approved by the vote of at least
two-thirds (2/3) of the directors then still in office or whose appointment,
election or nomination was previously so approved or recommended; or (iii) the
shareholders of Holdings or of the Borrower shall approve any Plan of
Liquidation (whether or not otherwise in compliance with the provisions of this
Agreement). For purposes of the foregoing, the transfer (by lease, assignment,
sale or otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Subsidiaries of the
Borrower, the Capital Stock of which constitutes all or substantially all of the
properties and assets of the Borrower, shall be deemed to be the transfer of all
or substantially all of the properties and assets of the Borrower.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of a Lender or an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute thereto.

 

“Collateral” means any and all “Collateral”, as defined in any Security
Document.

 

“Collateral Agent” means the Administrative Agent acting in its capacity as
Collateral Agent under any of the Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement and any of the Security Documents.

 

“Commission” means the Securities and Exchange Commission.

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans hereunder, as such commitment may be (a) reduced from time
to time pursuant to Section 2.07 or (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 8.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $250,000,000.

 

5



--------------------------------------------------------------------------------

“Communications Act” means the Communications Act of 1934, and any similar or
successor federal statute, and the rules and regulations and published policies
of the FCC thereunder, all as amended and as the same may be in effect from time
to time.

 

“Consolidated Cash Flow” of the Borrower means for any period Consolidated Net
Income for such period (x) increased (to the extent Consolidated Net Income for
such period has been reduced thereby) by the sum of (without duplication) (i)
Consolidated Interest Expense for such period, plus (ii) Consolidated Income Tax
Expense for such period, plus (iii) the consolidated depreciation and
amortization expense of the Borrower and its Restricted Subsidiaries for such
period, plus (iv) any other non-cash charges of the Borrower and its Restricted
Subsidiaries for such period except for any non-cash charges that represent
accruals of, or reserves for, cash disbursements to be made in any future
accounting period and (y) decreased (to the extent Consolidated Net Income for
such period has been increased thereby) by any non-cash gains from Asset
Dispositions.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income plus, to
the extent deducted in computing such Consolidated Net Income, the sum of (a)
income or franchise tax expense for such period, (b) Consolidated Interest
Expense, (c) depreciation and amortization expense, (d) any non-cash charges or
non-cash losses and (e) payments of any premium and of any other costs and
expenses incurred in connection with the purchase or redemption of any of the
Notes, minus, (f) to the extent added in computing such Consolidated Net Income,
(i) any non-cash gains or other non-cash items and (ii) any income tax credits,
and minus (g) to the extent not deducted in determining Consolidated Net Income
in such period, the aggregate amount of any cash expenditures during such period
in connection with which a non-cash charge was taken and added back to
Consolidated Net Income pursuant to clause (d) above in calculating Consolidated
EBITDA in any prior period, all as determined on a consolidated basis with
respect to the Borrower and the Subsidiaries in accordance with GAAP.

 

“Consolidated Income Tax Expense” means for any period the consolidated
provision for income taxes of the Borrower and its Restricted Subsidiaries for
such period calculated on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, the interest expense (net
of interest or finance charge income) of the Borrower and the Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP,
including but not limited to the portion of any payments or accruals with
respect to Capital Lease Obligations that are allocable to interest expense.

 

“Consolidated Net Income” means, for any period, net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Person in which any other Person (other than the Borrower or any of the
Subsidiaries or any director holding qualifying shares in compliance with
applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions (i) that the Borrower or any of the
Subsidiaries has the power to cause such Person to make to the Borrower or any
Subsidiary during such period and such dividend or other distribution is not
prohibited by the terms of any agreement binding upon such Person or otherwise
or (ii) that, to the extent not already included in Consolidated Net Income

 

6



--------------------------------------------------------------------------------

for any period pursuant to clause (i) above, were actually paid to the Borrower
or any of the Subsidiaries by such Person during such period, (b) any after tax
gains or losses attributable to sales of assets out of the ordinary course of
business and (c) (to the extent not included in clauses (a) or (b) above) any
extraordinary gains or extraordinary losses.

 

“Contractual Obligations” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Current Liquidity” means, on any date, the sum of (i) the aggregate amount of
cash and Cash Equivalents that would be reflected on a consolidated balance
sheet of the Borrower and the Subsidiaries prepared as of such date in
accordance with GAAP and (ii) the aggregate amount of Commitments in effect on
such date (provided that such amount shall be deemed to be zero if a Default has
occurred and is continuing on such date).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Delayed Draw Borrowing Date” has the meaning set forth in Section 2.01.

 

“Delayed Draw Loan” has the meaning set forth in Section 2.01.

 

“Delayed Draw Period” means the period commencing on the Effective Date and
ending on the date that is 30 days after the Effective Date.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disinterested Director” means a member of the Board of Directors who does not
have any material direct or indirect financial interest in or with respect to
the transaction being considered.

 

“Disqualified Stock” of any Person means any Capital Stock of such Person which,
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the final maturity of the Loans.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Lender” means any Lender other than a Foreign Lender.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

7



--------------------------------------------------------------------------------

“Effective Date” means the date, on or before November 19, 2004, on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 8.02).

 

“8¾% Subordinated Notes” means the 8¾% Senior Subordinated Notes due 2011 of the
Borrower issued in an aggregate original principal amount of $400,000,000.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the presence, management, release or threatened release of any Hazardous
Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the presence or release or threatened release of any Hazardous Materials
into the environment or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equipment Subsidiary” means Triton PCS Equipment Company, L.L.C., a Delaware
limited liability company.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a

 

8



--------------------------------------------------------------------------------

determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VI.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.

 

“Exchange Agreement” means the Exchange Agreement, dated as of September 21,
2004, by and among Holdings, AT&T Wireless Services, Inc., the Triton
Contributing Entities referred to therein, the AWS Contributing Entities
referred to therein and Cingular Wireless LLC.

 

“Exchange Agreement Transactions” means the “Exchanges” as defined in the
Exchange Agreement.

 

“Excluded Assets” means at any time, the collective reference to all assets of
the Borrower or any Subsidiary then subject to a Lien permitted by any of
sub-Sections 5.13(i), (iv), (v), (vi), (vii) and (x) (only with respect to
Indebtedness Incurred to Refinance Indebtedness secured by a Lien permitted by
any of sub-Sections 5.13(i), (iv), (v), (vi) and (vii)).

 

“Excluded Real Property Assets” means Real Property Assets which constitute
Excluded Assets.

 

“Excluded Real Property-Related Equipment” means Real Property-Related Equipment
which constitutes Excluded Assets.

 

“Excluded Taxes” means, with respect to the Administrative Agent or any Lender
(a) income or franchise Taxes imposed on (or measured by) its net income or
profits by the United States of America, or by the jurisdiction in or under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which it is “doing business” or its
applicable lending office is located or any Governmental Authority of or in any
of the foregoing (including, without limitation, minimum Taxes and Taxes
computed under alternative methods, the principal one of which is based on or
measured by net income, earnings, retained earnings or profits), (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.16(b)), any withholding Tax that is in effect and would apply to
a payment to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.14(a), (d) any Taxes to the extent imposed by reason of the Lender or
Administrative Agent, as applicable, engaging in activities in the jurisdiction
imposing the Tax

 

9



--------------------------------------------------------------------------------

that are unrelated to the transactions contemplated hereby, and (e) any Tax that
would not have been imposed but for the failure of a Lender or the
Administrative Agent, as applicable, to comply with the requirements described
in Section 2.14(e).

 

“Existing Credit Agreement” has the meaning set forth in Section 4.01(l).

 

“Existing Subordinated Notes” means the 9 3/8% Subordinated Notes and the 8¾%
Subordinated Notes.

 

“Facility” means the Commitments and the Loans made thereunder.

 

“Fair Market Value” means, with respect to any asset or property, the price that
could be negotiated in an arm’s-length transaction, for cash, between a willing
seller and a willing buyer, neither of whom is under pressure or compulsion to
complete the transaction. Unless otherwise specified in this Agreement, Fair
Market Value shall be determined by the Board of Directors of the Borrower
acting in good faith.

 

“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the Federal government administering the Communications Act.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee and Syndication Agreement” means the Fee and Syndication Agreement, dated
as of November 4, 2004, among the Borrower, Lehman Commercial Paper Inc., Lehman
Brothers Inc., Merrill Lynch Capital Corporation and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Foreign Lender” means any Lender that is organized in or under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized in or under the laws
of a jurisdiction other than the United States of America or any State thereof
or the District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

10



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantor” means any Subsidiary Loan Party other than any Special Purpose
Subsidiary.

 

“Guarantee Agreement” means the Guarantee Agreement with respect to the
Obligations substantially in the form of Exhibit C, made by the Subsidiary Loan
Parties (other than the Special Purpose Subsidiaries) in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate swap agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement, including,
without limitation, any interest rate swap agreement or similar agreement that
provides for the payment by Holdings, the Borrower or any of its Subsidiaries of
(i) amounts based upon a floating rate in exchange for receipt by Holdings, the
Borrower or such Subsidiary of amounts based upon a fixed rate or (ii) amounts
based upon a fixed rate in exchange for receipt by Holdings, the Borrower or
such Subsidiary of amounts based upon a floating rate.

 

“Holdings” means Triton PCS Holdings, Inc., a Delaware corporation.

 

“Incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), assume, guarantee or

 

11



--------------------------------------------------------------------------------

otherwise become liable in respect of such Indebtedness or other obligation or
the recording, as required pursuant to GAAP or otherwise, of any such
Indebtedness or other obligation on the balance sheet of such Person (and
“Incurrence,” “Incurred” and “Incurring” shall have meanings correlative to the
foregoing). Indebtedness of any Person or any of its Restricted Subsidiaries
existing at the time such Person becomes a Restricted Subsidiary (or is merged
into or consolidates with the Borrower or any Restricted Subsidiary), whether or
not such Indebtedness was incurred in connection with, or in contemplation of,
such Person becoming a Restricted Subsidiary (or being merged into or
consolidated with the Borrower or any Restricted Subsidiary), shall be deemed
Incurred at the time any such Person becomes a Restricted Subsidiary or merges
into or consolidates with the Borrower or any Restricted Subsidiary.

 

“Indebtedness” means (without duplication), with respect to any Person, whether
recourse is to all or a portion of the assets of such Person and whether or not
contingent, (i) every obligation of such Person for money borrowed, (ii) every
obligation of such Person evidenced by bonds, debentures, notes or other similar
instruments, including obligations incurred in connection with the acquisition
of property, assets or businesses, (iii) every reimbursement obligation of such
Person with respect to letters of credit, bankers’ acceptances or similar
facilities issued for the account of such Person, (iv) every obligation of such
Person issued or assumed as the deferred purchase price of property or services
(but excluding trade accounts payable or accrued liabilities arising in the
ordinary course of business which are not overdue or which are being contested
in good faith), (v) every Capital Lease Obligation of such Person, (vi) every
net obligation under interest rate swap or similar agreements of such Person and
(vii) every obligation of the type referred to in clauses (i) through (vi) of
another Person and all dividends of another Person the payment of which, in
either case, such Person has guaranteed or is responsible or liable for,
directly or indirectly, as obligor, guarantor or otherwise. Indebtedness shall
include the liquidation preference and any mandatory redemption payment
obligations in respect of any Disqualified Stock of the Borrower, and any
Preferred Stock of a Restricted Subsidiary of the Borrower held by Persons other
than the Borrower or any of its Restricted Subsidiaries. Indebtedness shall
never be calculated taking into account any cash and cash equivalents held by
such Person. Indebtedness shall not include obligations arising from agreements
of the Borrower or a Restricted Subsidiary to provide for indemnification,
adjustment of purchase price, earn-out, or other similar obligations, in each
case, incurred or assumed in connection with the disposition of any business or
assets of a Restricted Subsidiary. The amount of any Indebtedness outstanding as
of any date shall be (i) the accreted value thereof, in the case of any
Indebtedness issued with original issue discount, (ii) the principal amount
thereof, in the case of any Indebtedness other than Indebtedness issued with
original issue discount, and (iii) the greater of the maximum repurchase or
redemption price or liquidation preference thereof, in the case of any
Disqualified Stock or Preferred Stock.

 

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit F,
among the Borrower and the Subsidiaries (other than any Special Purpose
Subsidiary).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Indenture Prepayment Date” has the meaning set forth in Section 2.06(b).

 

12



--------------------------------------------------------------------------------

“Initial Loan” has the meaning set forth in Section 2.01.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“Investment” by any Person means any direct or indirect loan, advance, guarantee
or other extension of credit or capital contribution to (by means of transfers
of cash or other property to others or payments for property or services for the
account or use of others, or otherwise), or purchase or acquisition of Capital
Stock, bonds, notes, debentures or other securities or evidence of Indebtedness
issued by, any other Person.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

 

“LIBO Rate” means, with respect to each day during each Interest Period, the
rate per annum determined on the basis of the rate for deposits in dollars for a
period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Page 3750 of the Telerate screen as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on Page 3750 of the Telerate screen
(or otherwise on such screen), the “LIBO Rate” for purposes of this definition
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be reasonably selected by the
Administrative Agent.

 

“License” means any license issued by the FCC in connection with the operation
of a System.

 

13



--------------------------------------------------------------------------------

“License Subsidiary” means Triton PCS License Company, L.L.C. and/or any other
Wholly Owned Subsidiary of the Borrower designated as a License Subsidiary by
notice to the Administrative Agent; provided, however, that (i) such Subsidiary
has no material obligations or liabilities other than as permitted by Section
3.13, (ii) the stock of such Subsidiary is pledged to the Collateral Agent for
the benefit of the Lenders in accordance with the terms of the Pledge Agreement
and (iii) the Borrower and such Subsidiary have entered into a Special Purpose
Subsidiary Funding Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Guarantee Agreement, the Pledge
Agreement, the Security Agreement, the Indemnity, Subrogation and Contribution
Agreement, the Special Purpose Subsidiary Funding Agreements and the other
Security Documents.

 

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the Initial Loans and the Delayed Draw Loans.

 

“Mandatory Prepayment Date” has the meaning set forth in Section 2.06(b).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under any Loan Document or (c) the validity or enforceability
of any Loan Document or the rights of or remedies available to the
Administrative Agent or the Lenders under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings, the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Holdings, the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

 

“Maturity Date” means November 18, 2009.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Available Proceeds” from any Asset Disposition by any Person means cash or
readily marketable Cash Equivalents received (including by way of sale or
discounting of a note,

 

14



--------------------------------------------------------------------------------

installment receivable or other receivable, but excluding any other
consideration received in the form of assumption by the acquirer of Indebtedness
or other obligations relating to such properties or assets or received in any
other non-cash form) therefrom by such Person, including any cash received by
way of deferred payment or upon the monetization or other disposition of any
non-cash consideration (including notes or other securities) received in
connection with such Asset Disposition, net of (i) all legal, title and
recording tax expenses, commissions and other fees and expenses incurred and all
federal, state, foreign and local taxes required to be accrued as a liability as
a consequence of such Asset Disposition, (ii) all payments made by such Person
or any of its Restricted Subsidiaries on any Indebtedness that is secured by
such assets in accordance with the terms of any Lien upon or with respect to
such assets or which must by the terms of such Lien, or in order to obtain a
necessary consent to such Asset Disposition or by applicable law, be repaid out
of the proceeds from such Asset Disposition, (iii) all payments made with
respect to liabilities associated with the assets which are the subject of the
Asset Disposition, including, without limitation, trade payables and other
accrued liabilities, (iv) appropriate amounts to be provided by such Person or
any Restricted Subsidiary thereof, as the case may be, as a reserve in
accordance with GAAP against any liabilities associated with such assets and
retained by such Person or any Restricted Subsidiary thereof, as the case may
be, after such Asset Disposition, including, without limitation, liabilities
under any indemnification obligations and severance and other employee
termination costs associated with such Asset Disposition, until such time as
such amounts are no longer reserved or such reserve is no longer necessary (at
which time any remaining amounts will become Net Available Proceeds) and (v) all
distributions and other payments made to minority interest holders in Restricted
Subsidiaries of such Person or joint ventures as a result of such Asset
Disposition.

 

“9 3/8% Subordinated Notes” means the 9 3/8% Senior Subordinated Notes due 2011
of the Borrower issued in an aggregate principal amount of $350,000,000.

 

“Notes” means the Senior Notes and the Existing Subordinated Notes.

 

“Obligations” has the meaning assigned to such term in the Guarantee Agreement
and the Security Documents.

 

“Officer’s Certificate” means a certificate signed by a Responsible Officer.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Payment Office” means the office specified from time to time by the
Administrative Agent as its payment office by notice to the Borrower and the
Lenders.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Percentage” means, as to any Lender at any time, the percentage which such
Lender’s Loans then outstanding plus such Lender’s Commitment (if any) then in
effect constitutes of the

 

15



--------------------------------------------------------------------------------

aggregate principal amount of the Loans then outstanding plus the aggregate
amount of the Commitments (if any) then in effect).

 

“Perfection Certificate” means a certificate in the form of Annex 2 to the
Security Agreement or any other form approved by the Administrative Agent.

 

“Permitted Asset Swap” means any exchange of assets by the Borrower or a
Restricted Subsidiary of the Borrower where the Borrower and/or its Restricted
Subsidiaries receive consideration at least 75% of which consists of (a) cash,
(b) assets that are used or useful in a Permitted Business or (c) any
combination thereof.

 

“Permitted Business” means (i) the delivery or distribution of
telecommunications, voice, data or video services, (ii) any business or activity
reasonably related or ancillary thereto, including, without limitation, any
business conducted by the Borrower or any Restricted Subsidiary on the Effective
Date and the acquisition, holding or exploitation of any license relating to the
delivery of the services described in clause (i) of this definition or (iii) any
other business or activity in which the Borrower and the Restricted Subsidiaries
are expressly contemplated to be engaged in pursuant to the provisions of the
certificate of incorporation and by-laws of the Borrower as in effect on the
Effective Date.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes, assessments or other governmental charges
that (i) are not yet due, (ii) are due, but the Liens imposed for such taxes,
assessments or charges are unenforceable or (iii) are being contested in good
faith by appropriate proceedings;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.05;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) liens of attachments, judgments or awards in respect of judgments that do
not constitute an Event of Default under clause (k) of Article VI and in respect
of which adequate reserves have been established in accordance with GAAP;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected

 

16



--------------------------------------------------------------------------------

property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

(g) restrictions on the transfer of assets contained in any License or imposed
by the Communications Act or comparable state legislation;

 

(h) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and its Subsidiaries taken as a whole
and any interest or title of a lessor under any lease not prohibited by this
Agreement;

 

(i) ground leases in respect of real property on which facilities owned or
leased by the Borrower or its Subsidiaries are located;

 

(j) the filing of financing statements regarding leases not prohibited by this
Agreement and rights of lessors in property subject to such leases; and

 

(k) liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holder” means (i) each of J.P. Morgan Partners (23A SBIC), LLC, J.P.
Morgan SBIC LLC, Desai Capital Management Incorporated and any of their
respective Affiliates and the respective successors (by merger, consolidation,
transfer or otherwise) to all or substantially all of the respective businesses
and assets of any of the foregoing and (ii) any “person” or “group” (as such
terms are used in Section 13(d) and 14(d) of the Exchange Act) controlled by one
or more persons identified in clause (i) of this definition.

 

“Permitted Investments” means (i) Investments in Cash Equivalents; (ii)
Investments representing Capital Stock or obligations issued to the Borrower or
any Restricted Subsidiary in the course of the good faith settlement of claims
against any other Person or by reason of a composition or readjustment of debt
or a reorganization of any debtor of the Borrower or any Restricted Subsidiary;
(iii) deposits, including interest-bearing deposits, maintained in the ordinary
course of business in banks; (iv) any Investment in any Person; provided,
however, that after giving effect to any such Investment such Person is or
becomes a Restricted Subsidiary or such Person is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Borrower or a Restricted Subsidiary of the
Borrower; (v) trade receivables and prepaid expenses, in each case arising in
the ordinary course of business; provided, however, that such receivables and
prepaid expenses would be recorded as assets of such Person in accordance with
GAAP; (vi) endorsements for collection or deposit in the ordinary course of
business by such Person of bank drafts and similar negotiable instruments of
such other Person received as payment for ordinary course of business trade
receivables; (vii) any interest rate agreements with an unaffiliated Person
otherwise permitted by clause (v) or (vi) under Section 5.02; (viii) Investments
received as consideration for an Asset Disposition in compliance with Section
5.03; (ix) loans or advances to employees of the Borrower or any Restricted
Subsidiary in the ordinary course of business in an aggregate amount

 

17



--------------------------------------------------------------------------------

not to exceed $5,000,000 in the aggregate at any one time outstanding; (xi) any
Investment acquired by the Borrower or any of its Restricted Subsidiaries as a
result of a foreclosure by the Borrower or any of its Restricted Subsidiaries or
in connection with the settlement of any outstanding Indebtedness or trade
payable; (xii) loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses,
each incurred in the ordinary course of business; and (xiii) other Investments
(with each such Investment being valued as of the date made and without giving
effect to subsequent changes in value) in an aggregate amount not to exceed
$15,000,000 at any one time outstanding.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan of Liquidation” means, with respect to any Person, a plan (including by
operation of law) that provides for, contemplates or the effectuation of which
is preceded or accompanied by (whether or not substantially contemporaneously)
(i) the sale, lease, conveyance or other disposition of all or substantially all
of the assets of the referent Person and (ii) the distribution of all or
substantially all of the proceeds of such sale, lease, conveyance or other
disposition and all or substantially all of the remaining assets of the referent
Person to holders of Capital Stock of the referent Person.

 

“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit D, among the Borrower, SunCom Wireless Investment, the Subsidiary Loan
Parties and the Administrative Agent for the benefit of the Secured Parties.

 

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to shares of Capital Stock of any other class of such Person.

 

“Prepayment Amount” has the meaning set forth in Section 2.06(b).

 

“Prepayment Option Notice” has the meaning set forth in Section 2.06(b).

 

“Prime Rate” means, for any day, the rate of interest per annum indicated as the
prime lending rate on Page 5 of the Telerate Service (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing comparable prime lending rate quotations) for such day, or,
if no such rate is published for any day, the prime lending rate published for
the most recent Business Day on which such a rate was published. Each change in
the Prime Rate shall be effective from and including the date such change is
reflected on such page.

 

18



--------------------------------------------------------------------------------

“Real Property Assets” means all interests (including leasehold interests) of
the Borrower and its Subsidiaries in real property.

 

“Real Property-Related Equipment” means all equipment (as defined in the UCC) of
the Borrower or any Subsidiary that constitutes a fixture (as defined in the
UCC) on Real Property Assets.

 

“Real Property Subsidiary” means Triton PCS Property Company, L.L.C. and/or any
Wholly Owned Subsidiary of the Borrower designated by the Borrower as a Real
Property Subsidiary by notice to the Administrative Agent; provided, however,
that (i) such Subsidiary has no obligations or liabilities other than as
permitted by Section 3.13, (ii) the stock of such Subsidiary is pledged to the
Collateral Agent for the benefit of the Lenders in accordance with the terms of
the Pledge Agreement and (iii) the Borrower and such Subsidiary have entered
into a Special Purpose Subsidiary Funding Agreement.

 

“Refinance” means refinance, renew, extend, replace or refund; and “Refinancing”
and “Refinanced” have correlative meanings.

 

“Register” has the meaning set forth in Section 8.04(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees and advisors
of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the Loans outstanding at such time and the Commitments then in effect.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws, the partnership agreement or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation, or
determination, judgment, writ, injunction, decree or order of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Officer” means any of the president, chief executive officer, chief
financial officer, treasurer or controller of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any shares of capital stock of the Borrower or any Subsidiary or
any option, warrant or other right to acquire any such shares of capital stock
of the Borrower or any Subsidiary.

 

“Restricted Real Property Assets” means Real Property Assets constituting rights
under leases that as of the date hereof prohibit transfer by the lessee (without
regard to any such prohibition which contains exceptions if the obligations
under the applicable lease were to be

 

19



--------------------------------------------------------------------------------

assumed by the Borrower or its Subsidiaries or if the Borrower or its
Subsidiaries were to take other actions which are reasonably within their power
to take).

 

“Restricted Real Property-Related Equipment” means equipment which constitutes a
fixture to any Restricted Real Property Asset.

 

“Restricted Subsidiary” means any subsidiary of the Borrower other than any
Unrestricted Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Services.

 

“Secured Debt” means all Indebtedness of the Borrower and the Subsidiaries
(other than any Unrestricted Subsidiary) on a consolidated basis that is secured
by a consensual Lien.

 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

 

“Secured Real Property Assets” means all Real Property Assets, if any, in which
the Administrative Agent, for the benefit of the Secured Parties, has a first
priority perfected security interest pursuant to the Security Documents.

 

“Secured Real Property-Related Equipment” means Real Property Related Equipment,
if any, in which the Administrative Agent, for the benefit of the Secured
Parties, has a first priority perfected security interest pursuant to the
Security Documents.

 

“Security Agreement” means the Security Agreement among the Borrower, the
Subsidiary Loan Parties (other than any Special Purpose Subsidiary) and the
Administrative Agent, substantially in the form of Exhibit E.

 

“Security Documents” means the Security Agreement, the Pledge Agreement and each
other security agreement or other instrument or document executed and delivered
by SunCom Wireless Investment or a Loan Party pursuant to any of the foregoing
or pursuant to Section 5.17 or 5.18 to secure any of the Obligations.

 

“Senior Debt” means all Indebtedness of the Borrower and the Subsidiaries on a
consolidated basis other than Subordinated Debt.

 

“Senior Notes” means the 8½% Senior Notes due 2013 of the Borrower issued in an
aggregate principal amount of $725,000,000, including any unrestricted exchange
notes issued in exchange for Senior Notes initially sold in a Rule 144A private
placement transaction and having substantially identical terms as such initial
Senior Notes.

 

“Senior Notes Indenture” means the Indenture, dated as of June 13, 2003, with
respect to the Senior Notes.

 

“Service Regions” means any geographic areas with respect to which the Borrower
or its Subsidiaries hold, or have the right to use, Licenses, excluding any
areas in which the Borrower and its Subsidiaries have ceased to provide service.

 

20



--------------------------------------------------------------------------------

“Special Purpose Subsidiary” means any License Subsidiary and any Real Property
Subsidiary.

 

“Special Purpose Subsidiary Funding Agreement” means an agreement between the
Borrower and/or Triton PCS Operating Company, L.L.C. (“Operating Company”) and
each Special Purpose Subsidiary, in the form of Exhibit G, whereby (a) such
Special Purpose Subsidiary agrees to provide to the Borrower or Operating
Company the benefit of the use of such Special Purpose Subsidiary’s assets, (b)
the Borrower or Operating Company agrees to pay to such Special Purpose
Subsidiary an amount equal to all liabilities of such Special Purpose Subsidiary
less any amounts contributed by the Borrower or Operating Company to the equity
of such Special Purpose Subsidiary to fund such liabilities, (c) the Borrower or
Operating Company agrees to cause all Contractual Obligations of such Special
Purpose Subsidiary to be performed and all Requirements of Law of such Special
Purpose Subsidiary to be complied with and (d) the Borrower or Operating Company
and such Special Purpose Subsidiary agree, for the benefit of the Administrative
Agent and the Secured Parties, to the assignment by each of its rights
thereunder to the Administrative Agent for the benefit of the Secured Parties.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Subordinated Debt” means any Indebtedness of the Borrower or any Subsidiary
(whether outstanding on the date hereof or hereafter incurred) which is by its
terms expressly subordinate or junior in right of payment to the Obligations.

 

“subsidiary” means, with respect to any Person (such Person, the “parent”) at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

21



--------------------------------------------------------------------------------

“Subsidiary Loan Party” means (i) any Special Purpose Subsidiary and (ii) any
Domestic Subsidiary that has become party to the Guarantee Agreement, the
Security Agreement or the Pledge Agreement.

 

“SunCom Wireless Investment” means SunCom Wireless Investment Company LLC, a
Delaware limited liability company that is a wholly owned subsidiary of
Holdings.

 

“System” means, as to any Person, assets constituting a radio communications
system authorized under the rules for wireless communications services
(including any license and the network, marketing, distribution, sales, customer
interface and operations functions relating thereto) owned and operated by such
Person.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Debt” means, on any date, all Indebtedness of the Borrower and the
Restricted Subsidiaries as of such date, determined on a consolidated basis in
accordance with GAAP.

 

“Transactions” means the execution, delivery and performance by SunCom Wireless
Investment and each Loan Party of the Loan Documents to which it is to be a
party and the borrowing of Loans hereunder.

 

“Triton License Newco” means Triton License Newco, LLC, a Delaware limited
liability company.

 

“Triton Network Newco” means Triton Network Newco, LLC, a Delaware limited
liability company.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” mean the Uniform Commercial Code of the State of New York.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower (other than any
License Subsidiary, the Equipment Subsidiary and any Real Property Subsidiary)
designated after the Effective Date as such pursuant to and in compliance with
Section 5.19. Any such designation may be revoked by a resolution of the Board
of Directors of the Borrower delivered to the Administrative Agent, subject to
the provisions of Section 5.19.

 

“Vendor Credit Arrangement” means any Indebtedness (including, without
limitation, Indebtedness under any credit facility entered into with any vendor
or supplier or any financial institution acting on behalf of such vendor or
supplier); provided that the net proceeds of such Indebtedness are utilized
solely for the purpose of financing the cost (including, without limitation, the
cost of design, development, site acquisition, construction, integration,
handset manufacture or acquisition or microwave relocation) of assets used or
usable in a Permitted Business (including, without limitation, through the
acquisition of Capital Stock of an entity engaged in a Permitted Business).

 

22



--------------------------------------------------------------------------------

“Voting Stock” of any Person means the Capital Stock of such Person which
ordinarily has voting power for the election of directors (or persons performing
similar functions) of such Person, whether at all times or only so long as no
senior class of securities has such voting power by reason of any contingency.

 

“Wholly Owned Subsidiary” of any Person means a subsidiary of such Person of
which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the equity or 100% of the ordinary voting power
or 100% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held by such Person or one or more wholly
owned subsidiaries of such Person or by such Person and one or more wholly owned
subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or an “ABR Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract.

 

SECTION 1.04. Accounting Terms; GAAP. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect

 

23



--------------------------------------------------------------------------------

and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith.

 

(b) All computations required to be made hereunder with respect to the Borrower
to demonstrate compliance with any computation based on “Consolidated EBITDA”
shall be computed to give effect on a pro forma basis to any acquisition,
disposition or similar event permitted by this Agreement and consummated prior
to the computation as if such acquisition, disposition or other event had
occurred on the first day of the relevant period. All pro forma computations
required to be made hereunder giving effect to any such acquisition, disposition
or similar event shall reflect on a pro forma basis such event and, to the
extent applicable, the historical earnings, cash flows and expenses associated
with the assets acquired or disposed of and any related incurrence or reduction
of Indebtedness, but shall not take into account any projected synergies or
similar benefits expected to be realized as a result of such event.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(i) each Lender agrees to make a term loan (each, an “Initial Loan”) to the
Borrower on the Effective Date in an aggregate principal amount equal to 60% of
the amount of such Lender’s Commitment and (ii) each Lender agrees to make a
term loan (each, a “Delayed Draw Loan”) to the Borrower on such date (the
“Delayed Draw Borrowing Date”) during the Delayed Draw Period as the Borrower
shall determine and shall notify to the Administrative Agent in accordance with
Section 2.03 and in an amount determined by the Borrower not to exceed the
Commitment of such Lender then in effect (with the amount of such Commitment
being determined after giving effect to the Initial Loan of such Lender in the
event that the Delayed Draw Borrowing Date occurs on the Effective Date).
Amounts borrowed and repaid hereunder may not be reborrowed.

 

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with the amounts of their Commitments. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of

 

24



--------------------------------------------------------------------------------

$1,000,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $500,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 Eurodollar Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the final
scheduled maturity date of the Loans comprising such Borrowing.

 

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request in writing (a) in the case
of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing, or (b) in the case of
an ABR Borrowing, not later than 10:00 a.m., New York City time, on the date of
the proposed Borrowing. The Initial Loans and, if the Delayed Draw Borrowing
Date occurs within two days of the Effective Date, the Delayed Draw Loans, shall
initially be ABR Loans. Such written Borrowing Request shall be irrevocable and
shall be delivered by hand delivery or telecopy to the Administrative Agent in a
form approved by the Administrative Agent and signed by the Borrower. Such
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i) the aggregate amount of such Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so

 

25



--------------------------------------------------------------------------------

received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. Payment by the Borrower shall not constitute a waiver by the Borrower
of any claim the Borrower may have against the Lender that failed to make any
payment required to be made by it under this Agreement.

 

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election in writing by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such written Interest Election Request shall be
irrevocable and shall be delivered by hand delivery or telecopy to the
Administrative Agent in a form approved by the Administrative Agent and signed
by the Borrower.

 

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

26



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.06. Repayment of Loans; Evidence of Debt. (a) The Loans of each Lender
shall mature in 19 consecutive quarterly installments, commencing on March 31,
2005, each of which shall be in an amount equal to such Lender’s Percentage
multiplied by 0.25% of the initial aggregate principal amount of the Initial
Loans plus the initial aggregate principal amount of the Delayed Draw Loans, and
one final installment, due on the Maturity Date, in an amount equal to the
entire remaining outstanding balance of the Loans.

 

(b) Subject to clause (i)(B) of the last paragraph of Section 5.03, so long as
any Loans are outstanding, the Borrower shall, not less than 30 days prior to
any day (each, an “Indenture Prepayment Date”) on which the Net Available
Proceeds of any Asset Disposition would otherwise be required to be applied
pursuant to the Senior Notes Indenture to make an offer to purchase outstanding
notes of the Borrower, including the Notes (the amount of such Net Available
Proceeds so required to be applied, the “Prepayment Amount”), give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent prepare and provide to each Lender a
notice (each, a “Prepayment Option Notice”) as described below. As promptly as
practicable after receiving such notice from the Borrower, the Administrative
Agent will send to each Lender a Prepayment Option Notice, which shall be in a
form to be determined

 

27



--------------------------------------------------------------------------------

by the Administrative Agent and shall include an offer by the Borrower to prepay
on the date that is ten days prior to the Indenture Prepayment Date, the Loans
of such Lender by an amount equal to such Lender’s Percentage of the Prepayment
Amount. Each Lender shall return a completed Prepayment Option Notice to the
Administrative Agent no later than three Business Days prior to the mandatory
prepayment date specified in the applicable Prepayment Option Notice (each a
“Mandatory Prepayment Date”), with the failure to so return such notice being
deemed to constitute an acceptance of the relevant prepayment. On each Mandatory
Prepayment Date, the Borrower shall pay to the Lenders the aggregate amount
necessary to prepay that portion of the outstanding Loans in respect of which
such Lenders have accepted, or have been deemed to have accepted, prepayment as
described above. Each prepayment of a Loan pursuant to this Section 2.06(b)
shall be applied to the remaining installments thereof, first, in direct order
of maturity to the first four such installments scheduled to occur on or after
the date of such prepayment and, second, ratably to the remaining installments.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.10

 

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(e) The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall, to the extent permitted by law, be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent and the Borrower. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 8.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

28



--------------------------------------------------------------------------------

SECTION 2.07. Termination or Reduction of Commitments.

 

The Commitments shall be automatically reduced by $150,000,000 on the Effective
Date (upon the making of the Initial Loans) and shall be automatically
terminated on the earlier of (i) the Delayed Draw Borrowing Date (upon the
making of the Delayed Draw Loans) and (ii) the last day of the Delayed Draw
Period.

 

SECTION 2.08. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

 

(b) Any prepayment of the Loans of any Lender made on or prior to the second
anniversary of the Effective Date and financed directly or indirectly with the
proceeds of Indebtedness bearing interest at a lower rate than the interest rate
then applicable to such Loans being prepaid (whether by reason of the interest
rate applicable to such Indebtedness or by reason of the issuance of such
Indebtedness at a discount) shall be accompanied by a 2% prepayment premium on
the principal amount of such Loans being prepaid.

 

(c) Prior to any prepayment of Borrowings hereunder, the Borrower shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to paragraph (d) of this Section.

 

(d) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Borrowing not later than 11:00 a.m., New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing, and shall be applied to the remaining installments thereof,
first, in direct order of maturity to the first four such installments scheduled
to occur on or after the date of such prepayment and, second, ratably to the
remaining installments. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.10.

 

SECTION 2.09. Fees.

 

The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times set forth in the Fee and
Syndication Letter.

 

SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

29



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the Adjusted
LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (provided that the
Administrative Agent shall use commercially reasonable efforts to determine
whether or not the circumstances which have caused the notice, continue to exist
and to notify the Borrower and the Lenders when such circumstances cease to
exist), (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

30



--------------------------------------------------------------------------------

SECTION 2.12. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

 

(ii) impose on any Lender or the London interbank market any other condition
(other than a condition relating to a Tax) affecting this Agreement or
Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c) Notwithstanding the provisions of paragraphs (a) and (b) of this Section,
the Borrower shall not be required to make any payment otherwise required by
such paragraphs to any Lender unless such Lender is generally demanding payment
under comparable provisions of its agreements with similarly situated borrowers.
A certificate of a Lender setting forth in reasonable detail the calculation of
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
demonstrable error. The Borrower shall pay such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

31



--------------------------------------------------------------------------------

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto,
or (d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.16, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth in
reasonable detail the calculation of any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.14. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to withhold or deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions or withholding, and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law, except for any Taxes or other liabilities that
the Borrower is contesting in good faith by appropriate proceedings; provided,
however, that the Borrower shall indemnify within 10 days of written demand
therefor the Administrative Agent or Lender (as the case may be) and hold each
harmless from and against any and all liabilities, fees and additional expenses
with respect to or resulting from any delay in paying, or omission to pay, such
Taxes.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after receipt of written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, on or with respect to any payment by or on account of any obligation of
the Borrower hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed

 

32



--------------------------------------------------------------------------------

or asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
Administrative Agent or Lender, as applicable, shall include with any such
demand a statement setting forth the basis and calculation of any such payment
or indemnity hereunder, which statement shall, in the absence of manifest error,
be conclusive and binding as to the amount thereof.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall, upon request,
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment (to the
extent such a receipt is issued therefor), a copy of the return reporting such
payment or such other evidence of such payment that is reasonably satisfactory
to the Administrative Agent.

 

(e) Each Foreign Lender that is eligible for any exemption from or reduction of
any withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and duly executed tax forms, certificates and other
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate. Each Domestic Lender that is not a domestic corporation (as such
terms are defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower (with a copy to the Administrative Agent) an original Internal Revenue
Service Form W-9, or any successor or other form prescribed by the Internal
Revenue Service, properly completed and duly executed, at the time or times
prescribed by applicable law. Each such Foreign Lender and Domestic Lender shall
deliver to the Borrower (with a copy to the Administrative Agent) such new tax
forms, certificates and other documentation upon the expiration or obsolescence
of any previously delivered tax forms, certificates or other documentation, or
after the occurrence of any event requiring a change in the most recent tax
forms, certificates or other documentation delivered by such Foreign Lender or
Domestic Lender, as applicable. Such Foreign Lender and Domestic Lender shall
provide written notice to the Borrower (with a copy to the Administrative Agent)
at any time it determines that it is no longer in a position to provide any
previously delivered tax form, certificate or other documentation (or any other
form of certification adopted by the Internal Revenue Service for such purpose).

 

(f) If the Borrower is required to indemnify the Administrative Agent or a
Lender, pursuant to Section 2.14(c), for any Indemnified Tax whose full
grossed-up amount was accurately and actually withheld or deducted by the
Borrower in accordance with Section 2.14(a); and the Borrower determines in good
faith that a reasonable basis exists for contesting such Indemnified Tax, then
the Administrative Agent or Lender, as applicable, shall cooperate with the
Borrower in challenging such Indemnified Tax at the Borrower’s expense if so
requested, in writing, by the Borrower. If the Administrative Agent or a Lender
receives a refund in respect of any Indemnified Taxes or Other Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid

 

33



--------------------------------------------------------------------------------

additional amounts pursuant to this Section 2.14, it shall within 30 days from
the date of such receipt pay over to the Borrower (i) such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.14 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
of the Administrative Agent or such Lender and (ii) interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that the Borrower, upon the request of the Administrative Agent or such Lender
shall repay the amount paid over to the Borrower (plus penalties, interest or
other charges) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest or fees or of
amounts payable under Section 2.12, 2.13 or 2.14, or otherwise) prior to 12:00
noon, New York City time, on the date when due, in immediately available funds,
without setoff or counterclaim. Any amounts received after 2:00 p.m. on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except that payments pursuant to Sections 2.12, 2.13, 2.14
and 8.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of principal and interest then due to such Lender hereunder
than the proportion received by any other Lender in respect of amounts of
principal and interest then due to such other Lender hereunder, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance

 

34



--------------------------------------------------------------------------------

with the aggregate amount of principal and interest then due to the Lenders
hereunder; provided that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 8.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

35



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender defaults in its obligation to fund Loans hereunder, or if, in compliance
with the requirements of the last sentence of Section 8.02(b), any Lender fails
or refuses to consent to any waiver or amendment of any provision of this
Agreement that (i) would otherwise require the consent of a greater percentage
of Lenders than the percentage specified in the definition of “Required Lenders”
and (ii) is actually consented to or approved by the Required Lenders, the
Borrower and the Administrative Agent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 8.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest thereon
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite corporate or other
organizational power and authority to carry on its business as now conducted and
to own and operate its Systems in the Service Regions, and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions entered into or to
be entered into by SunCom Wireless Investment and each Loan Party are within
SunCom Wireless Investment’s or such Loan Party’s, respectively, corporate or
other organizational powers and have been duly authorized by all necessary
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which SunCom Wireless Investment or
any Loan Party is to be a party, when executed and delivered by SunCom Wireless
Investment or such Loan Party, respectively, constituted or will

 

36



--------------------------------------------------------------------------------

constitute, a legal, valid and binding obligation of the Borrower, SunCom
Wireless Investment or such Loan Party (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and filings necessary to perfect Liens
created under the Loan Documents, (b) have not and will not violate in any
material respect any applicable law or regulation or the charter, by-laws or
other organizational documents of SunCom Wireless Investment or any Loan Party
or any order of any Governmental Authority, (c) have not and will not violate or
result in a material default under any indenture governing Indebtedness or other
material agreement or instrument binding upon SunCom Wireless Investment or any
Loan Party or any of their assets, or give rise to a right thereunder to require
any material payment to be made by SunCom Wireless Investment or any Loan Party
and (d) have not and will not result in the creation or imposition of any Lien
on any asset of SunCom Wireless Investment or any Loan Party, except Liens
created under the Loan Documents.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders audited consolidated balance sheets and
related statements of operations, stockholders’ equity and cash flows (i) as of
and for the fiscal year ended December 31, 2003, reported on by
PricewaterhouseCoopers L.L.P., independent public accountants, and (ii) as of
and for the fiscal quarter ended September 30, 2004, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and each of its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.

 

(b) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Borrower’s quarterly report filed with the Securities
and Exchange Commission on Form 10-Q for the fiscal quarter ended September 30,
2004, except for the Disclosed Matters, after giving effect to the Transactions,
none of the Borrower or its Subsidiaries has, as of the Effective Date, any
material contingent liabilities, unusual long-term commitments or material
unrealized losses.

 

(c) Since December 31, 2003, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole (it being understood that
neither the matters disclosed in the Borrower’s report on Form 8-K filed with
the Commission on July 8, 2004 nor the transactions consummated pursuant to the
Exchange Agreement constitute such a material adverse change).

 

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all real and personal property
material to its business,

 

37



--------------------------------------------------------------------------------

except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

 

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(c) As of the Effective Date, neither the Borrower nor any of its Subsidiaries
has received notice of, or has knowledge of, any pending or contemplated
condemnation proceeding affecting any material real property owned by the
Borrower or any Subsidiary or any sale or disposition thereof in lieu of
condemnation. As of the Effective Date, neither any such owned real property nor
any interest therein is subject to any right of first refusal, option or other
contractual right to purchase such real property or interest therein.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened (including any
investigations relating to any potential action, suit or proceeding) against the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any of the Loan Documents or the Transactions.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party is in
compliance with (a) all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to so
comply would not have a Material Adverse Effect and (b) the terms of all
indentures, agreements and instruments binding upon it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

 

SECTION 3.08. Investment and Holding Company Status. No Loan Party is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment

 

38



--------------------------------------------------------------------------------

Company Act of 1940 or (b) a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935.

 

SECTION 3.09. Taxes. Each Loan Party has filed or caused to be filed all Tax
returns which, to the knowledge of the Borrower, are required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books reserves in accordance with GAAP or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

 

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party is subject, and all other matters known to any of them, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contained any material
misstatement of fact or omitted to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading as of the date thereof; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being understood that projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control and that no assurance can be given that such projections will
be realized.

 

SECTION 3.12. Subsidiaries; Parents. (a) Schedule 3.12 sets forth the name of,
and the ownership interest of the Borrower in, each Subsidiary of the Borrower
and identifies each Subsidiary that is a Subsidiary Loan Party, in each case as
of the Effective Date. Each License Subsidiary and Real Property Subsidiary is a
Wholly Owned Subsidiary, and all the Capital Stock of each such Person is
directly or indirectly owned by the Borrower free and clear of any Lien other
than Liens described in clause (a) or (e) of the definition of “Permitted
Encumbrances” and Liens arising under the Security Documents.

 

39



--------------------------------------------------------------------------------

(b) As of the date hereof, there is not, and as of the Effective Date, there
will not be, any issued or outstanding Capital Stock or other interest of or in
the Borrower or any of its Subsidiaries other than as described in subsection
3.12(a). Except to the extent resulting from a transaction after the Effective
Date in compliance with the terms hereof, all outstanding Capital Stock of each
Subsidiary of the Borrower is owned, directly or indirectly, by the Borrower or
another Subsidiary, and all outstanding Capital Stock of the Borrower, is owned
by SunCom Wireless Investment, in each case free and clear of any Lien other
than Liens described in clause (a) or (e) of the definition of “Permitted
Encumbrances” and Liens arising under the Security Documents.

 

(c) All Licenses which are directly or indirectly held by the Borrower or any of
its Subsidiaries are owned, beneficially and of record by the License Subsidiary
(other than the Licenses to be transferred pursuant to the Exchange Agreement),
free and clear of any Lien (other than a Lien imposed by the Communications
Act).

 

(d) All Real Property Assets and Real Property-Related Equipment (other than
Excluded Real Property Assets, Excluded Real Property-Related Equipment, Secured
Real Property Assets and Secured Real Property-Related Equipment) which are
directly or indirectly owned by the Borrower or any other Loan Party are owned,
beneficially and of record by a Real Property Subsidiary (except for any such
Real Property Assets and Real Property-Related Equipment having an aggregate
Fair Market Value of less than $10,000,000), free and clear of all Liens (other
than Permitted Encumbrances). At least 90% of the value of (A) the Real Property
Assets and (B) the Real Property-Related Equipment of the Borrower and its
Subsidiaries (excluding Secured Real Property Assets and Secured Real
Property-Related Equipment) are owned, beneficially and of record, free and
clear of any Lien by a Real Property Subsidiary.

 

SECTION 3.13. Absence of Non-Permitted Obligations. None of the Special Purpose
Subsidiaries has any material obligations or liabilities other than (a) in the
case of a Real Property Subsidiary, under any lease of real property or
equipment which it has entered into in the ordinary course of business and for
taxes incurred in the ordinary course of business which are incident to being
the owner or lessee of real property and equipment, (b) under the Special
Purpose Subsidiary Funding Agreements, (c) franchise and corporate taxes
incurred in the ordinary course in order for it to continue to maintain its
existence or (d) as permitted pursuant to Section 5.21.

 

SECTION 3.14. Licenses. (i) The Borrower and its Subsidiaries have the full use
and benefit of all Licenses necessary to operate a System in the Service Regions
and each other area in which the Borrower or any Subsidiary conducts a broadband
personal communications services or cellular services business, (ii) such
Licenses have been duly issued by the FCC, are held by, or leased or licensed
to, the License Subsidiary (except for the Licenses to be transferred pursuant
to the Exchange Agreement) and are in full force and effect and (iii) the
Borrower and its Subsidiaries are in compliance in all material respects with
all of the provisions of each such License applicable to them.

 

SECTION 3.15. No Burdensome Restrictions. No Requirement of Law or Contractual
Obligation (other than, in the case of clause (b) below, any restriction under

 

40



--------------------------------------------------------------------------------

subsection 5.04(a)) applicable to Holdings, the Borrower or any Subsidiary could
reasonably be expected to (a) have a Material Adverse Effect or (b) limit the
ability of any Subsidiary to pay dividends or to make distributions or advances
to the Borrower or any other Subsidiary.

 

SECTION 3.16. Federal Regulations. No part of the proceeds of any Loans will be
used in any manner which would result in a violation of Regulation U or X of the
Board as now and from time to time hereafter in effect or to buy or carry
“margin stock” (as defined thereunder) or to refinance any Indebtedness incurred
for such purpose.

 

SECTION 3.17. Insurance. Each of the Borrower and each Subsidiary has, with
financially sound and reputable insurance companies, insurance on all its
property in at least such amounts and against at least such risks as are usually
insured against by companies engaged in the same or a similar business in the
same or similar locations. As of the Effective Date, all premiums in respect of
such insurance have been paid.

 

SECTION 3.18. Labor Matters. As of the Effective Date, there are no material
strikes, lockouts or slowdowns against the Borrower or any Subsidiary pending
or, to the knowledge of the Borrower, threatened. With such exceptions as could
not reasonably be expected to result in a Material Adverse Effect, (i) the hours
worked by and payments made to employees of the Borrower and the Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters and
(ii) all payments due from the Borrower or any Subsidiary, or for which any
claim may be made against the Borrower or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary.

 

SECTION 3.19. Solvency. On the Effective Date and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of such Loans, (a) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Effective Date.

 

SECTION 3.20. FCC Compliance. (a) The Borrower and each Subsidiary are in
compliance in all material respects with the Communications Act.

 

(b) The Borrower has no knowledge of any investigation, notice of apparent
liability, violation, forfeiture or other order or complaint issued by or before
the FCC, or of any other proceedings (other than proceedings relating to the
wireless communications industries generally) of or before the FCC, which could
reasonably be expected to have a Material Adverse Effect.

 

41



--------------------------------------------------------------------------------

(c) No event has occurred which (i) results in, or after notice or lapse of time
or both would result in, revocation, suspension, adverse modification,
non-renewal, impairment, restriction or termination of, or order of forfeiture
with respect to, any License in any respect which could reasonably be expected
to have a Material Adverse Effect or (ii) affects or could reasonably be
expected in the future to affect any of the rights of the Borrower or the
License Subsidiary under any License held by the Borrower or the License
Subsidiary in any respect which could reasonably be expected to have a Material
Adverse Effect.

 

(d) The Borrower and the License Subsidiary have duly filed all filings,
reports, applications, documents, instruments and information required to be
filed by it under the Communications Act, and all such filings were when made
true, correct and complete in all respects, except where the failure to file or
to be true, correct and complete could not reasonably be expected to have a
Material Adverse Effect.

 

(e) The Borrower has no reason to believe that each License of the Borrower or
any Subsidiary will not be renewed in the ordinary course except as individually
or in the aggregate could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.21. Security Documents. (a) The Pledge Agreement is effective to
create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral (as defined in the Pledge Agreement) and, when the Collateral is
delivered to the Administrative Agent, the Pledge Agreement shall create a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the pledgors thereunder in such Collateral, in each case prior and
superior in right to any other Person.

 

(b) The Security Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and, when financing statements in appropriate form are filed in the
offices specified on Schedule 6 to the Perfection Certificate, as updated by the
Borrower from time to time in accordance with Section 5.16, the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in such Collateral in
which a security interest can be perfected by filing (other than the
Intellectual Property, as defined in the Security Agreement), in each case prior
and superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 5.13.

 

(c) When the Security Agreement is filed in the United States Patent and
Trademark Office and the United States Copyright Office, and, with respect to
Collateral in which a security interest cannot be perfected by such filings,
upon the filing of the financing statements referred to in paragraph (b) above,
the Security Agreement and such financing statements shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in the Intellectual Property (as defined in the Security
Agreement), in each case prior and superior in right to any other Person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the

 

42



--------------------------------------------------------------------------------

United States Copyright Office may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the grantors after
the date hereof).

 

SECTION 3.22. Copyrights, Trademarks, etc. The Borrower and the Subsidiaries
own, or are licensed to use, all copyrights, trademarks, trade names, patents,
technology, know-how and processes, service marks and rights with respect to the
foregoing that are (a) used in or necessary for the conduct of their respective
businesses as currently conducted and (b) material to the business, assets,
operations, properties or condition (financial or otherwise) of the Borrower and
the Subsidiaries taken as a whole. The use of such copyrights, trademarks, trade
names, patents, technology, know-how and processes, service marks and rights
with respect to the foregoing by the Borrower and the Subsidiaries do not
infringe, in any respect that could reasonably be expected to have a Material
Adverse Effect, on the rights of any Person.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make the Initial
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 8.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion or
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Dow, Lohnes & Albertson, PLLC, counsel for the Borrower,
substantially in the form of Exhibit B. The Borrower hereby requests such
counsel to deliver such opinions.

 

(c) The Administrative Agent shall have received (i) a certificate of the
Secretary or Assistant Secretary of SunCom Wireless Investment, the Borrower and
each Subsidiary Loan Party dated the Effective Date and certifying (A) that
attached thereto is a true and complete copy of the certificate of
incorporation, operating agreement or partnership agreement and by-laws of
SunCom Wireless Investment or such Loan Party, as the case may be, as in effect
on the Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors, members
or partners of SunCom Wireless Investment or such Loan Party, as the case may
be, authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (C) to the extent legally
available, certificates of good standing for SunCom Wireless Investment, the
Borrower and each Subsidiary Loan Party from the jurisdiction of such party’s
jurisdiction of organization, and (D) as to the incumbency and

 

43



--------------------------------------------------------------------------------

specimen signature of each officer or partner of SunCom Wireless Investment, the
Borrower (or its general partner) and any Subsidiary Loan Party executing any
Loan Document on behalf of SunCom Wireless Investment or such Loan Party, as the
case may be; (ii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (i) above; and (iii) such other documents as the
Administrative Agent or Simpson Thacher & Bartlett LLP, counsel for the
Administrative Agent, may reasonably request.

 

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by any Loan Party hereunder or under any other
Loan Document.

 

(f) The Pledge Agreement shall have been duly executed by SunCom Wireless
Investment, the Borrower and each Domestic Subsidiary, shall have been delivered
to the Administrative Agent and shall be in full force and effect, and all the
outstanding (i) intercompany Indebtedness owed to any Loan Party by the Borrower
or any Subsidiary (other than the Special Purpose Subsidiaries) and (ii) equity
interests that are owned by the Borrower or any Subsidiary Loan Party (other
than the Special Purpose Subsidiaries) (in each case as of the Effective Date)
(A) shall have been duly and validly pledged thereunder to the Administrative
Agent for the ratable benefit of the Secured Parties, and (B) certificates
representing such equity interests (except that such certificates representing
equity interests in a Foreign Subsidiary may be limited to 65% of the
outstanding shares of such partnership interests or equity interests in such
Foreign Subsidiary) and promissory notes evidencing such intercompany
Indebtedness shall be in the actual possession of the Administrative Agent,
accompanied by stock powers or other instruments of transfer, endorsed in blank,
with respect to such certificates and such promissory notes.

 

(g) The Security Agreement shall have been duly executed by the Borrower and
each Domestic Subsidiary (other than the Special Purpose Subsidiaries), shall
have been delivered to the Administrative Agent and shall be in full force and
effect, and all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Agreement shall have been
delivered to the Administrative Agent.

 

(h) The Administrative Agent shall have received a completed Perfection
Certificate dated the Effective Date and signed by an executive officer or
Financial Officer of the Borrower, together with all attachments contemplated
thereby, including the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Borrower and the Subsidiary Loan
Parties (other than any Special Purpose

 

44



--------------------------------------------------------------------------------

Subsidiary) in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 5.13 or have been released.

 

(i) The Guarantee Agreement shall have been duly executed by each Domestic
Subsidiary (other than the Special Purpose Subsidiaries and the Subsidiaries
that will be transferred pursuant to the Exchange Agreement Transactions) and
the Administrative Agent, shall have been delivered to the Administrative Agent
and shall be in full force and effect.

 

(j) The Indemnity, Subrogation and Contribution Agreement shall have been duly
executed by the Borrower and each Domestic Subsidiary party to the Pledge
Agreement, the Security Agreement or the Guarantee Agreement, shall have been
delivered to the Administrative Agent and shall be in full force and effect.

 

(k) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the insurance described in Section 3.17 is in effect.

 

(l) All amounts owing under the Credit Agreement (the “Existing Credit
Agreement”), dated as of June 13, 2003 (as amended, supplemented or otherwise
modified), among the Borrower, Holdings, the lenders party thereto, Lehman
Commercial Paper Inc., as administrative agent, and the other parties thereto
shall have been repaid and the Existing Credit Agreement and all commitments
thereunder shall have been terminated. All Liens securing obligations under the
Existing Credit Agreement shall have been terminated and released or
arrangements reasonably satisfactory to the Administrative Agent for such
termination and release shall have been made.

 

(m) All consents and approvals required or, in the reasonable discretion of the
Administrative Agent, advisable to be obtained from any Governmental Authority
or other Person in connection with the Transactions and the continuing operation
of the Borrower and the Subsidiary Loan Parties shall have been obtained and be
in full force and effect and there shall be no governmental or judicial action,
actual or threatened, that could reasonably be expected to restrain, prevent or
impose burdensome conditions on the Transactions.

 

(n) The Administrative Agent shall have received from the Borrower (i) the
financial statements referred to in Section 3.04 and (ii) a certificate dated
the Effective Date and duly executed by a Responsible Officer of the Borrower
certifying that attached thereto is the annual budget of the Borrower for the
fiscal year ending December 31, 2004, as well as a five-year business plan of
the Borrower satisfactory to the Administrative Agent with annual projections
through the fiscal year ending December 31, 2009.

 

45



--------------------------------------------------------------------------------

(o) There shall have been no material adverse change in the business, assets,
results of operations, properties or financial condition of the Borrower and the
Subsidiaries, taken as a whole, since December 31, 2003 (it being understood
that neither the matters disclosed in the Borrower’s report on Form 8-K filed
with the Commission on July 8, 2004 nor the transactions consummated pursuant to
the Exchange Agreement constitute such a material adverse change).

 

Upon the satisfaction of the conditions set forth in this Section 4.01, the
Administrative Agent shall notify the Borrower and the Lenders in writing that
this Agreement has become effective.

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

 

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing, except with respect to representations and warranties
expressly made only as of an earlier date, which shall be true in all material
respects as of such earlier date.

 

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

 

SECTION 4.03. Delayed Draw Loans. The obligation of each Lender to make a
Delayed Draw Loan on the Delayed Draw Borrowing Date is subject to the following
conditions:

 

(a) There shall not have occurred any disruption or adverse change, as
determined by the Arrangers in their reasonable discretion, in the financial or
capital markets generally, or in the markets for bank loan syndication in
particular, or affecting the syndication or funding of bank loans (or the
refinancing thereof) that has had or could reasonably be expected to have a
material adverse impact on the ability to syndicate the Facility.

 

(b) The Arrangers shall not have become aware after the Effective Date of any
information or other matter (including any matter relating to financial models
and underlying assumptions relating to the projections provided to the
Arrangers) affecting the Borrower or the transactions contemplated hereby that
in the Arrangers’ judgment is inconsistent in a material and adverse manner with
any such information or other matter disclosed to the Arrangers prior to the
Effective Date.

 

46



--------------------------------------------------------------------------------

ARTICLE V

 

Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan shall have been paid in full, the Borrower covenants and
agrees with the Lenders that:

 

SECTION 5.01. Limitation on Transactions with Affiliates. The Borrower will not,
and will not cause or permit any Restricted Subsidiary to, directly or
indirectly, conduct any business or enter into, renew or extend any transaction
with any of their respective Affiliates or any beneficial holder of 10% or more
of any class of Capital Stock of the Borrower or Holdings, including, without
limitation, the purchase, sale, lease or exchange of property, the rendering of
any service, or the making of any Guarantee, loan, advance or Investment, either
directly or indirectly, unless the terms of such transaction are at least as
favorable as the terms that could be obtained at such time by the Borrower or
such Restricted Subsidiary, as the case may be, in a comparable transaction made
on an arms’–length basis with a Person that is not such an Affiliate; provided,
however, that (x) in any transaction involving aggregate consideration in excess
of $10,000,000, the Borrower shall deliver an Officer’s Certificate to the
Administrative Agent stating that a majority of the Disinterested Directors of
either (i) the Board of Directors of Holdings, if, at the time of such
transaction, the Borrower is a Subsidiary of Holdings or (ii) the Board of
Directors of the Borrower, if, at the time of such transaction, the Borrower is
not a Subsidiary of Holdings, have determined, in their good faith judgment,
that the terms of such transaction are at least as favorable as the terms that
could be obtained by the Borrower or such Restricted Subsidiary, as the case may
be, in a comparable transaction made on an arms’–length basis between
unaffiliated parties and (y) if the aggregate consideration is in excess of
$25,000,000, the Borrower shall also deliver to the Administrative Agent, prior
to the consummation of the transaction, the favorable written opinion of a
nationally recognized accounting, appraisal or investment banking firm as to the
fairness of the transaction to Lenders, from a financial point of view.

 

Notwithstanding the foregoing, the restrictions set forth in this Section 5.01
shall not apply to (i) transactions between or among the Borrower and/or any
Restricted Subsidiaries, (ii) any Restricted Payment, Permitted Investment,
other Investment or payment in respect of Indebtedness, in each case permitted
by Section 5.04 or Section 5.20, (iii) directors’ fees, indemnification and
similar arrangements, officers’ indemnification, employee stock option or
employee benefit plans and employee salaries and bonuses paid or created in the
ordinary course of business, (iv) any other agreement in effect on the Effective
Date, as the same shall be amended from time to time; provided, however, that
any material amendment shall be required to comply with the provisions of the
preceding paragraph of this Section 5.01, (v) transactions involving the leasing
or sharing or other use by the Borrower or any Restricted Subsidiary of
communications network facilities (including, without limitation, cable or fiber
lines, equipment or transmission capacity) of any Affiliate of the Borrower or
any beneficial holder of 10% or more of any class of Capital Stock of the
Borrower or Holdings (such Affiliate or holder being a “Related Person”) on
terms that are no less favorable (when taken as a whole) to the Borrower or such
Restricted Subsidiary, as applicable, than those available from such Related
Person to unaffiliated third parties, (vi) transactions involving the provision
of telecommunication services

 

47



--------------------------------------------------------------------------------

by a Related Person in the ordinary course of its business to the Borrower or
any Restricted Subsidiary, or by the Borrower or any Restricted Subsidiary to a
Related Person, on terms that are no less favorable (when taken as a whole) to
the Borrower or such Restricted Subsidiary, as applicable, than those available
from such Related Person to unaffiliated third parties, (vii) any sales agency
agreements pursuant to which an Affiliate has the right to market any or all of
the products or services of the Borrower or any of the Restricted Subsidiaries,
(viii) customary commercial banking, investment banking, underwriting, placement
agent or financial advisory fees paid in connection with services rendered to
the Borrower and its subsidiaries in the ordinary course and (ix) the Exchange
Agreement Transactions.

 

SECTION 5.02. Limitation on Incurrence of Indebtedness. The Borrower shall not,
and shall not cause or permit any Restricted Subsidiary to, directly or
indirectly, Incur any Indebtedness (including Acquired Indebtedness), except:

 

(i) Indebtedness created under the Loan Documents;

 

(ii) Indebtedness of the Borrower, if after giving effect to the Incurrence of
such Indebtedness and the receipt and application or use of the net proceeds
thereof (including, without limitation, the application or use of the net
proceeds therefrom to repay Indebtedness, consummate an Asset Acquisition or
make any Restricted Payment), the ratio of (x) the aggregate principal amount of
Total Debt to (y) Annualized Pro Forma Consolidated Operating Cash Flow would be
less than 7.0 to 1.0; provided, however, that such Indebtedness proposed to be
Incurred may not be Senior Debt unless, after giving effect to the Incurrence,
receipt and application or use of the net proceeds therefrom, the ratio of (x)
the aggregate principal amount of Senior Debt to (y) Annualized Pro Forma
Consolidated Operating Cash Flow is less than 5.0 to 1.0;

 

(iii) Indebtedness of the Borrower and the Guarantors outstanding from time to
time pursuant to any Vendor Credit Arrangement in a principal amount at any one
time outstanding not to exceed $50,000,000 in the aggregate for all Vendor
Credit Arrangements to which the Borrower or any Guarantor is a party; provided,
however, that, after giving effect to such Incurrence and the receipt and
application or use of the net proceeds therefrom, the ratio of (x) the aggregate
principal amount of Senior Debt to (y) Annualized Pro Forma Consolidated
Operating Cash Flow is less than 5.0 to 1.0;

 

(iv) Indebtedness owed by the Borrower to any Guarantor or Indebtedness owed by
a Guarantor to the Borrower or another Guarantor; provided, however, that upon
either (x) the transfer or other disposition by such Guarantor or the Borrower
of any Indebtedness so permitted under this clause (iv) to a Person other than
the Borrower or another Guarantor or (y) the issuance (other than directors’
qualifying shares), sale, transfer or other disposition of shares of Capital
Stock or other ownership interests (including by consolidation or merger) of
such Guarantor to a Person other than the Borrower or another such Guarantor,
the exception provided by this clause (iv) shall no longer be applicable to such
Indebtedness and such Indebtedness shall be deemed to have been Incurred at the
time of any such issuance, sale, transfer or other disposition, as the case may
be;

 

48



--------------------------------------------------------------------------------

(v) Indebtedness of the Borrower or any Guarantor under any interest rate
agreement to the extent entered into to protect the Borrower or such Guarantor
from fluctuations in interest rates on any other Indebtedness permitted
hereunder and not for speculative purposes;

 

(vi) Indebtedness Incurred to Refinance any Indebtedness Incurred under the
prior clauses (ii) or (iii) above, any Notes or any Guarantees of any such
Notes; provided, however, that (x) such Indebtedness does not exceed the
principal amount (or accreted value, if less) of the Indebtedness so Refinanced
plus the amount of any premium required to be paid in connection with such
Refinancing pursuant to the terms of the Indebtedness being Refinanced or the
amount of any premium reasonably determined by the issuer of such Indebtedness
as necessary to accomplish such Refinancing by means of a tender offer, exchange
offer, or privately negotiated repurchase, plus the expenses of such issuer
reasonably incurred in connection therewith and (y)(1) in the case of any
Refinancing of Indebtedness that is subordinate to the Loans in right of
payment, such Refinancing Indebtedness is subordinate in right of payment to the
Loans on terms no less favorable to the Lenders than those contained in the
Indebtedness being Refinanced, (2) in any case the Refinancing Indebtedness by
its terms, or by the terms of any agreement or instrument pursuant to which such
Indebtedness is issued, does not have a Weighted Average Life that is less than
the remaining Weighted Average Life of the Indebtedness being Refinanced and (3)
any Indebtedness Incurred to Refinance any indebtedness is Incurred by the
obligor on the Indebtedness being Refinanced or by the Borrower;

 

(vii) Capital Lease Obligations of the Borrower or any Restricted Subsidiary
with respect to the leasing by the Borrower or any Restricted Subsidiary of
tower sites and equipment; provided, that all Capital Lease Obligations to which
the Borrower or any Restricted Subsidiary is a party shall not exceed
$50,000,000 in aggregate principal amount at any time outstanding;

 

(viii) Indebtedness of the Borrower or any Guarantor consisting of a Guarantee
of Indebtedness of the Borrower or a Restricted Subsidiary of the Borrower
otherwise permitted to be incurred by another provision of this Section 5.02;

 

(ix) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
statutory obligations, performance, surety or appeal bonds or other obligations
of a like nature incurred in the ordinary course of business; and

 

(x) Indebtedness of the Borrower or any Guarantor not otherwise permitted to be
Incurred pursuant to clauses (i) through (ix) above which, together with any
other outstanding Indebtedness Incurred pursuant to this clause (x) and pursuant
to clause (xi) of Section 4.04 of the Senior Notes Indenture, has an aggregate
principal amount not in excess of $100,000,000 at any time outstanding.

 

Indebtedness of a Person existing at the time such Person becomes a Restricted
Subsidiary or that is secured by a Lien on an asset acquired by the Borrower or
a Restricted Subsidiary (whether or not such Indebtedness is assumed by the
acquiring Person) shall be

 

49



--------------------------------------------------------------------------------

deemed incurred at the time the Person becomes a Restricted Subsidiary or at the
time of the asset acquisition, as the case may be.

 

For purposes of determining compliance with this Section 5.02, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness permitted pursuant to clauses (i) through (x) above, the Borrower
shall, in its sole discretion, be permitted to classify such item of
Indebtedness in any manner that complies with this Section 5.02 and may from
time to time reclassify such item of Indebtedness in any manner that would
comply with this Section 5.02 at the time of such reclassification. Accrual of
interest and the accretion of accreted value will not be deemed to be an
incurrence of Indebtedness for purposes of this Section 5.02.

 

SECTION 5.03. Limitation on Certain Asset Dispositions. The Borrower shall not,
and shall not cause or permit any Restricted Subsidiary to, directly or
indirectly, make any Asset Dispositions unless:

 

(i) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration for such Asset Disposition at least equal to the Fair Market Value
of the assets sold or disposed of, as determined by either (x) the Board of
Directors of Holdings, if at the time of such Asset Disposition, the Borrower is
a Subsidiary of Holdings or (y) the Board of Directors of the Borrower if, at
the time of such Asset Disposition, the Borrower is not a Subsidiary of
Holdings, in good faith and evidenced by a resolution of such Board of Directors
delivered to the Administrative Agent;

 

(ii) other than in the case of a Permitted Asset Swap, not less than 75% of the
consideration received by the Borrower or such Restricted Subsidiary from the
disposition consists of (x) cash or Cash Equivalents, (y) the assumption of
Indebtedness (other than non-recourse Indebtedness or any Subordinated
Indebtedness) of the Borrower or such Restricted Subsidiary or other obligations
relating to such assets (accompanied by the irrevocable unconditional release of
the Borrower or such Restricted Subsidiary from all liability on the
Indebtedness or other obligations assumed) or (z) notes or other obligations
received by the Borrower or such Restricted Subsidiary from such transferee that
are converted by the Borrower or such Restricted Subsidiary into cash
concurrently with the receipt of such notes or other obligations (to the extent
of the cash actually received by the Borrower); and

 

(iii) the Net Available Proceeds of such Asset Dispositions are applied in
accordance with the Senior Notes Indenture as in effect on the date hereof
(subject to Section 2.06(b)).

 

Notwithstanding anything to the contrary in this Section 5.03, (i) the Borrower
may (A) consummate the Exchange Agreement Transactions and (B) dispose of any of
the assets listed on Schedule 5.03 (provided that the Net Available Proceeds of
any such disposition are applied in accordance with the Senior Notes Indenture)
and (ii) the provisions of this Section 5.03 shall not apply to a transaction
consummated in compliance with Section 5.15 of this Agreement.

 

50



--------------------------------------------------------------------------------

SECTION 5.04. Restricted Payments; Certain Payments of Subordinated Debt. If at
the time of taking any such action the ratio of (x) the aggregate principal
amount of the Secured Debt then outstanding to (y) Annualized Consolidated
EBITDA equals or exceeds 2.5 to 1.0, then:

 

(a) the Borrower will not, nor will it permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except (i) the Borrower may declare and pay dividends with respect to its
capital stock payable solely in additional shares of its common stock, (ii)
Subsidiaries may declare and pay dividends ratably with respect to their capital
stock, provided that no distribution referred to in this clause (ii) shall be
permitted to be made by any Special Purpose Subsidiary if any Default or Event
of Default shall have occurred and be continuing or would result therefrom,
(iii) if no Event of Default has occurred and is continuing or would result
therefrom, the Borrower may make Restricted Payments, not exceeding $10,000,000
during any fiscal year, pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, (iv) if no Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make Restricted Payments to Holdings or
SunCom Wireless Investment to fund, as and when due, payments in respect of
taxes, audit fees, directors and officers insurance premiums and other
administrative expenses incurred by Holdings or SunCom Wireless Investment (to
the extent fairly allocable to the business of the Borrower and the Subsidiaries
rather than the business of the Unrestricted Subsidiaries) in an aggregate
amount not to exceed $3,000,000 (or such higher amount as the Administrative
Agent may agree) during any fiscal year of the Borrower and (v) if no Event of
Default has occurred and is continuing or would result therefrom, the Borrower
may make Restricted Payments to Holdings for the purpose of enabling Holdings to
repurchase or redeem shares of Capital Stock of Holdings, provided that (A)
immediately after giving effect to any such Restricted Payment and related
repurchase or redemption, Current Liquidity is not less than $100,000,000 and
(B) the amount of such Restricted Payments paid to Holdings for the purpose of
repurchasing or redeeming Capital Stock shall not in any event exceed
$25,000,000 in the aggregate; and

 

(b) the Borrower will not, and will not permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Subordinated Debt, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Subordinated Debt, except to the
extent permitted by the Senior Notes Indenture as in effect on the date hereof,
except:

 

(i) payment of regularly scheduled interest and principal payments other than
payments in respect of any Subordinated Debt prohibited by the subordination
provisions thereof;

 

(ii) Refinancings of Subordinated Debt to the extent permitted by Section 5.02;

 

51



--------------------------------------------------------------------------------

(iii) payments under Guarantees of obligations of Persons other than Holdings,
the Borrower and the Subsidiaries that are permitted under Section 5.02; and

 

(iv) other payments in respect of Subordinated Debt to the extent permitted
pursuant to Section 4.06(b) of the Senior Notes Indenture as in effect on the
date hereof.

 

SECTION 5.05. Corporate Existence. Subject to Section 5.15, the Borrower shall
do or shall cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence and the corporate, partnership or other
existence of each of its Subsidiaries in accordance with the respective
organizational documents of each such Subsidiary and the rights (charter and
statutory) and material franchises of the Borrower and its Subsidiaries;
provided, however, that the Borrower shall not be required to preserve any such
right or franchise, or the corporate existence of any Subsidiary, if the Board
of Directors of either (x) Holdings if at the time the Borrower is a Subsidiary
of Holdings or (y) the Borrower if at the time the Borrower is not a subsidiary
of Holdings, shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, and that the loss thereof is not, and will not be, adverse in
any material respect to the Lenders; provided, further, however, that a
determination of either Board of Directors shall not be required in the event of
a merger of one or more Wholly Owned Subsidiaries with or into another Wholly
Owned Subsidiary or another Person, if the surviving Person is a Wholly Owned
Subsidiary organized under the laws of the United States or a State thereof or
of the District of Columbia.

 

SECTION 5.06. Payment of Taxes and Other Claims. The Borrower shall pay or
discharge or cause to be paid or discharged, before the same shall become
delinquent, all material taxes, assessments and governmental charges levied or
imposed upon the Borrower or any of its Subsidiaries or upon the income, profits
or property of the Borrower or any of its Subsidiaries; provided, however, that
the Borrower shall not be required to pay or discharge or cause to be paid or
discharged any such tax, assessment, charge or claim whose amount, applicability
or validity is being contested in good faith by appropriate proceedings or where
the failure to effect such payment is not adverse in any material respect to the
Lenders.

 

SECTION 5.07. Notice of Defaults. Within five days after becoming aware of any
Default, if such Default is then continuing, the Borrower shall promptly deliver
an Officer’s Certificate to the Administrative Agent specifying the details of
such Default and the action which the Borrower proposes to take with respect
thereto.

 

SECTION 5.08. Maintenance of Properties. The Borrower shall cause all material
properties owned by or leased to it or any of its Subsidiaries and used or
useful in the conduct of its business or the business of any of its Subsidiaries
to be maintained and kept in normal condition, repair and working order and
supplied with all necessary equipment and shall cause to be made all necessary
repairs, renewals, replacements, betterments and improvements thereof, all as in
the judgment of the Borrower may be necessary, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times; provided, however, that nothing in this Section 5.08 shall prevent the
Borrower or any of its Subsidiaries from discontinuing the use, operation or
maintenance of any of such properties, or disposing of any of them, if such
discontinuance or disposal is, in the judgment of the Board of Directors of

 

52



--------------------------------------------------------------------------------

the Borrower or of the Subsidiary concerned, or of an officer (or other agent
employed by the Borrower or of any of its Subsidiaries) of the Borrower or such
Subsidiary having managerial responsibility for any such property, desirable in
the conduct of the business of the Borrower or any of its Subsidiaries, and if
such discontinuance or disposal is not adverse in any material respect to the
Lenders.

 

SECTION 5.09. Compliance Certificate. The Borrower shall deliver to the
Administrative Agent within 45 days after the end of each of the first three
fiscal quarters of the Borrower and within 90 days after the close of each
fiscal year an Officer’s Certificate stating that a review of the activities of
the Borrower has been made under the supervision of the signing officer with a
view to determining whether a Default or Event of Default has occurred and
whether or not the signer knows of any Default by the Borrower that occurred
during such fiscal quarter or fiscal year. If the signer does know of such a
Default, the certificate shall describe all such Defaults, their status and the
action the Borrower is taking or proposes to take with respect thereto. The
first certificate to be delivered by the Borrower pursuant to this Section 5.09
shall be for the fiscal quarter ending December 31, 2004.

 

SECTION 5.10. Provision of Financial Information. The Borrower will furnish to
the Lenders (i) all quarterly and annual financial information that would be
required to be contained in a filing with the Commission on Forms 10-Q and 10-K
if the Borrower were required to file such Forms, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” that
describes the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries and, with respect to the annual information only,
a report thereon by the Borrower’s certified independent accountants, and (ii)
all current reports that would be required to be filed with the Commission on
Form 8-K if the Borrower were required to file such reports, in each case within
the time period specified in the Commission’s rules and regulations.

 

SECTION 5.11. Waiver of Stay, Extension or Usury Laws. The Borrower covenants
(to the extent that it may lawfully do so) that it shall not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay or extension law or any usury law or other law, which would
prohibit or forgive the Borrower from paying all or any portion of the principal
of and/or interest on the Loans as contemplated herein, wherever enacted, now or
at any time hereafter in force, or which may affect the covenants or the
performance of this Agreement; and (to the extent that it may lawfully do so)
the Borrower hereby expressly waives all benefit or advantage of any such law
and covenants that it shall not hinder, delay or impede the execution of any
power herein granted to the Administrative Agent or the Lenders, but shall
suffer and permit the execution of every such power as though no such law had
been enacted.

 

SECTION 5.12. Limitation on Restrictions Affecting Restricted Subsidiaries. The
Borrower shall not, and shall not cause or permit any Restricted Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist any
consensual encumbrance or restriction of any kind on the ability of any
Restricted Subsidiary to (i) pay, directly or indirectly, dividends, in cash or
otherwise, or make any other distributions in respect of its Capital Stock or
pay any Indebtedness or other obligation owed to the Borrower or any other
Restricted Subsidiary, (ii) make any Investment in the Borrower or any other
Restricted Subsidiary or (iii) transfer any of

 

53



--------------------------------------------------------------------------------

its property or assets to the Borrower or any other Restricted Subsidiary,
except for such encumbrances or restrictions existing under or by reason of (a)
any agreement in effect on the Effective Date as any such agreement is in effect
on the Effective Date, (b) any Vendor Credit Arrangement so long as the
encumbrance or restriction is applicable only to the property or assets that are
the subject of such Vendor Credit Arrangement, (c) any agreement relating to any
Indebtedness Incurred by such Restricted Subsidiary prior to the date on which
such Restricted Subsidiary was acquired by the Borrower and outstanding on such
date and not Incurred in anticipation or contemplation of becoming a Restricted
Subsidiary; provided, however, that such encumbrance or restriction shall not
apply to any property or assets of the Borrower or any Restricted Subsidiary
other than such Restricted Subsidiary, (d) customary provisions contained in an
agreement which has been entered into for the sale or disposition of all or
substantially all of the Capital Stock of a Restricted Subsidiary or assets of
any Restricted Subsidiary; provided, however, that such encumbrance or
restriction is applicable only to such Restricted Subsidiary or the property and
assets that are the subject of such agreement, (e) any agreement effecting a
Refinancing or amendment of Indebtedness Incurred pursuant to any agreement
referred to in clause (a) above; provided, however, that the provisions
contained in such Refinancing or amendment agreement relating to such
encumbrance or restriction are no more restrictive in any material respect than
the provisions contained in the agreement that is the subject thereof in the
reasonable judgment of (i) the Board of Directors of Holdings if, at the time of
such Refinancing or amendment, the Borrower is a Subsidiary of Holdings or (ii)
the Board of Directors of the Borrower if, at the time of such Refinancing or
amendment, the Borrower is not a Subsidiary of Holdings, (f) this Agreement, (g)
applicable law or any applicable rule, regulation or order, (h) customary
provisions restricting the assignment of contracts or restricting subletting or
assignment of any lease governing any leasehold interest of any Restricted
Subsidiary, (i) purchase money obligations for property acquired in the ordinary
course of business that impose restrictions of the type referred to in clause
(iii) of this Section 5.12; (j) restrictions of the type referred to in clause
(iii) of this Section 5.12 contained in security agreements securing
Indebtedness of a Restricted Subsidiary to the extent that such Liens were
otherwise incurred in accordance with Section 5.13 and restrict the transfer of
property subject to such agreements; or (k) customary provisions in joint
venture agreements and other similar agreements entered into in the ordinary
course of business.

 

SECTION 5.13. Limitation on Liens. The Borrower shall not, and shall not cause
or permit any Restricted Subsidiary to directly or indirectly, create, cause,
incur or suffer to exist any Lien on or with respect to any Capital Stock or any
property or assets of the Borrower or Restricted Subsidiaries, except for: (i)
Liens existing on the Effective Date listed on Schedule 5.13, securing
Indebtedness existing on the Effective Date; (ii) Liens securing Indebtedness
under this Agreement and any Guarantees thereof; (iii) Permitted Encumbrances;
(iv) Liens in favor of the Borrower or any Guarantor; (v) Liens to secure
Indebtedness Incurred in connection with Vendor Credit Arrangements, provided
that such Liens encumber only the property purchased with the proceeds of such
Vendor Credit Arrangements; (vi) Liens on property existing immediately prior to
the time of acquisition thereof (and not created in connection with or in
anticipation or contemplation of the financing of such acquisition); (vii) Liens
on property of a Person existing at the time such Person is acquired or merged
with or into or consolidated with the Borrower or any such Restricted Subsidiary
(and not created in connection with or in anticipation or contemplation
thereof); (viii) Liens to secure the performance of statutory obligations,
surety or appeal bonds or bid or performance bonds, or

 

54



--------------------------------------------------------------------------------

landlords’, carriers’, warehousemen’s, mechanics’, suppliers’, materialmen’s or
other similar Liens, in any case incurred in the ordinary course of business and
with respect to amounts not yet delinquent or being contested in good faith by
appropriate process of law, if a reserve or other appropriate provision, if any,
as is required by GAAP shall have been made therefor; (ix) Liens for taxes,
assessments or governmental charges or claims that are not yet delinquent or
that are being contested in good faith by appropriate proceedings promptly
instituted and diligently concluded, provided, however, that any reserve or
other appropriate provision that shall be required in conformity with GAAP shall
have been made therefor; (x) Liens to secure Indebtedness Incurred to Refinance,
in whole or in part, any Indebtedness secured by Liens referred to in the
foregoing clauses (i)-(ix) so long as such Liens do not extend to any additional
category of property and the principal amount of Indebtedness so secured is not
increased except for the amount of any premium required to be paid in connection
with such Refinancing pursuant to the terms of the Indebtedness Refinanced or
the amount of any premium reasonably determined by the Borrower as necessary to
accomplish such Refinancing by means of a tender offer, exchange offer or
privately negotiated repurchase, plus the expenses of the issuer of such
Indebtedness reasonably incurred in connection with such Refinancing; (xi)
encumbrances, easements or reservations of, or rights of others for, licenses,
rights of way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning or other restrictions as to the use of real
properties or Liens incidental to the conduct of the business of the Borrower or
any Restricted Subsidiary or to the ownership of its properties which do not in
the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of the Borrower or
such Restricted Subsidiary; (xii) judgment liens so long as such Lien is
adequately bonded; (xiii) Liens arising solely by virtue of any statutory or
common law provisions relating to banker’s liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
depositary institution; (xiv) Liens securing obligations under interest rate
agreements permitted pursuant to Section 5.02 hereof; and (xv) other Liens
securing Indebtedness permitted to be Incurred hereunder in an aggregate
principal amount not to exceed $25,000,000.

 

SECTION 5.14. Limitation on Activities of the Borrower and the Restricted
Subsidiaries. (a) The Borrower shall not, and shall not permit any Restricted
Subsidiary to, engage in any business other than a Permitted Business, except to
such extent as is not material to the Borrower and its Restricted Subsidiaries,
taken as a whole.

 

(b) The Borrower shall cause the management, business and affairs of itself and
each of its Subsidiaries and Unrestricted Subsidiaries to be conducted in such a
manner so that each of Holdings, SunCom Wireless Investment and the Unrestricted
Subsidiaries will be perceived as a legal entity separate and distinct from one
another and from the Borrower and its Subsidiaries.

 

SECTION 5.15. Restriction on Mergers, Consolidations and Certain Sales of
Assets. The Borrower will not consolidate or merge with or into any Person, or
sell, assign, lease, convey or otherwise dispose of all or substantially all of
the Borrower’s assets (determined on a consolidated basis for the Borrower and
the Restricted Subsidiaries), whether as an entirety or substantially an
entirety in one transaction or a series of related transactions, including by
way of liquidation or dissolution, to any Person unless, in each such case: (i)
the entity formed by or surviving any such consolidation or merger (if other
than the Borrower), or to which such sale,

 

55



--------------------------------------------------------------------------------

assignment, lease, conveyance or other disposition shall have been made (the
“Surviving Entity”), is a corporation organized and existing under the laws of
the United States, any state thereof or the District of Columbia; (ii) the
Surviving Entity assumes all of the obligations of the Borrower in respect of
the Loans and under this Agreement pursuant to documentation reasonably
satisfactory to the Administrative Agent; (iii) immediately after giving effect
to such transaction and the use of any net proceeds therefrom on a pro forma
basis, the Borrower or the Surviving Entity, as the case may be, could Incur at
least $1.00 of additional Indebtedness pursuant to Section 5.02(ii); and (iv)
immediately after giving effect to such transaction and treating any
Indebtedness that becomes an obligation of the Borrower or any Restricted
Subsidiary as a result of such transaction as having been Incurred by the
Borrower or such Restricted Subsidiary, as the case may be, at the time of the
transaction, no Default or Event of Default shall have occurred and be
continuing. The provisions of this Section 5.15 shall not apply to any merger of
a Restricted Subsidiary with or into the Borrower or a Wholly Owned Subsidiary
or the release of any Guarantor in accordance with the terms of its Guarantee
and this Agreement in connection with any transaction complying with Section
5.03.

 

SECTION 5.16. Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent prompt written notice of any change (i) in SunCom Wireless
Investment’s or any Loan Party’s legal name, (ii) in the location of SunCom
Wireless Investment’s or any Loan Party’s jurisdiction of incorporation or
organization, (iii) in SunCom Wireless Investment’s or any Loan Party’s form of
organization or (iv) in SunCom Wireless Investment’s or any Loan Party’s Federal
Taxpayer Identification Number or other identification number assigned by such
Loan Party’s jurisdiction of incorporation or formation. The Borrower agrees not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

 

SECTION 5.17. Additional Subsidiaries. (a) If any additional Subsidiary is
formed or acquired after the Effective Date and funded with any material assets
or capital (including any Subsidiary acquired pursuant to the Exchange Agreement
but excluding any Subsidiary (an “Exchange Subsidiary”) to be disposed of
pursuant to the Exchange Agreement, provided that if any Exchange Subsidiary
(other than Triton License Newco) shall not have been so disposed of on or prior
to the date (the “Inclusion Date”) that is the earlier of (A) the date on which
the Exchange Agreement shall have terminated in accordance with its terms and
(B) the date that is 30 days after the Effective Date (or such later date as may
be agreed by the Administrative Agent), such Subsidiary shall become subject to
the requirements of this Section 5.17(a) as if such Subsidiary had been formed
or acquired on such Inclusion Date), the Borrower will notify the Administrative
Agent and the Lenders thereof and (i) if such Subsidiary is a Domestic
Subsidiary and is not a Special Purpose Subsidiary, the Borrower will cause such
Subsidiary to become a party to the Pledge Agreement (if such Subsidiary owns
capital stock or intercompany Indebtedness), the Security Agreement, the
Guarantee Agreement and the Indemnity, Subrogation and Contribution Agreement
(and any similar agreement relating to Guarantees of any public debt of the
Borrower) as contemplated under each agreement, within twenty Business Days
after such Subsidiary is formed or acquired and funded with any material assets
or capital and promptly take such actions to create and perfect Liens on such
Subsidiary’s

 

56



--------------------------------------------------------------------------------

assets to secure the Obligations as the Administrative Agent shall reasonably
request, provided that in no event shall Triton Network Newco be required to
become a party to any such agreement prior to the consummation of the First
Closing (as defined in the Exchange Agreement) and (ii) if any shares of capital
stock or Indebtedness of such Subsidiary are owned by or on behalf of any Loan
Party, (A) the Borrower will cause such shares and promissory notes evidencing
such Indebtedness to be pledged pursuant to the Pledge Agreement within twenty
Business Days after such Subsidiary is formed or acquired and funded with any
material assets or capital (except that, if such Subsidiary is a Foreign
Subsidiary, shares of common stock of such Subsidiary to be pledged pursuant to
the Pledge Agreement may be limited to 65% of the outstanding shares of common
stock of such Subsidiary) and (B) if such Subsidiary is not required to become a
party to the Pledge Agreement pursuant to clause (i) above, the Borrower will
cause such Subsidiary to become a party to the Pledge Agreement as a Non-Pledgor
Issuer as contemplated (and as defined) therein within twenty Business Days
after such Subsidiary is formed or acquired and funded with any material assets
or capital.

 

(b) In addition, if any additional Subsidiary formed or acquired after the
Effective Date shall become a guarantor of any public indebtedness of the
Borrower, the Borrower will cause such Subsidiary to enter into an Indemnity,
Subrogation and Contribution Agreement if not already a party thereto.

 

SECTION 5.18. Further Assurances. (a) The Borrower will, and will cause each
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), which the
Administrative Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
The Borrower also agrees to provide to the Administrative Agent, from time to
time upon request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

 

(b) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by the Borrower or any Loan Party (other
than any Real Property Assets or Licenses held by a Special Purpose Subsidiary)
after the Effective Date (other than assets constituting Collateral under the
Security Documents that become subject to the Lien of the Security Documents
upon acquisition thereof), the Borrower will notify the Administrative Agent
thereof, and, if requested by the Administrative Agent, the Borrower will cause
such assets to be subjected to a Lien securing the Obligations and will take,
and cause the Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Borrower. In addition, if (i) any License is acquired by the
Borrower or any Subsidiary (other than a designated License Subsidiary) the
Borrower will promptly transfer or cause the transfer to a designated License
Subsidiary of such License and (ii) any Real Property Assets (other than
Restricted Real Property Assets, Secured Real Property Assets and Excluded Real
Property Assets) or any Real Property-Related Equipment (other than Restricted
Real Property-Related Equipment, Secured Real Property-Related Equipment

 

57



--------------------------------------------------------------------------------

and Excluded Real Property Equipment) is acquired by the Borrower or any
Subsidiary or with respect to the leasehold in 1100 Cassatt Road, Berwyn,
Pennsylvania, Triton Management Company Inc. (“Triton Management”) (other than a
Real Property Subsidiary) the Borrower will (A) in the case of any such Real
Property Assets or Real Property-Related Equipment acquired pursuant to the
Exchange Agreement, transfer or cause the transfer of such assets to the Real
Property Subsidiary within six months of the acquisition thereof and (B) in the
case of any other such Real Property Assets or Real Property-Related Equipment,
promptly transfer or cause the transfer of such assets to a Real Property
Subsidiary, provided that, notwithstanding the foregoing, no such transfer shall
be required so long as the aggregate Fair Market Value of all such Real Property
Assets and Real-Property Related Equipment not held by a Real Property
Subsidiary (whether acquired before, on or after the Effective Date) is less
than $10,000,000.

 

SECTION 5.19. Limitation on Designations of Unrestricted Subsidiaries. The
Borrower may designate any Subsidiary of the Borrower (other than any License
Subsidiary, the Equipment Subsidiary and any Real Property Subsidiary) as an
“Unrestricted Subsidiary” under this Agreement (a “Designation”) only if:

 

(i) no Default or Event of Default shall have occurred and be continuing at the
time of or after giving effect to such Designation; and

 

(ii) the Borrower would be permitted under this Agreement to make an Investment
at the time of Designation (assuming the effectiveness of such Designation) in
an amount (the “Designation Amount”) equal to the Fair Market Value of the
aggregate amount of its Investments in such Subsidiary on such date; and

 

(iii) except in the case of a Subsidiary in which an Investment is being made
pursuant to and would be permitted by Section 4.06(b) of the Senior Notes
Indenture as in effect on the date hereof, the Borrower would be permitted to
incur $1.00 of additional Indebtedness pursuant to clause (ii) of Section 5.02
at the time of Designation (assuming the effectiveness of such Designation).

 

In the event of any such Designation, the Borrower shall be deemed to have made
an Investment pursuant to Section 5.20 for all purposes of this Agreement in the
Designation Amount.

 

The Borrower shall not, and shall not permit any Restricted Subsidiary to, at
any time (x) provide direct or indirect credit support for or a Guarantee of any
Indebtedness of any Unrestricted Subsidiary (including of any undertaking,
agreement or instrument evidencing such Indebtedness), (y) be directly or
indirectly liable for any Indebtedness of any Unrestricted Subsidiary or (z) be
directly or indirectly liable for any Indebtedness which provides that the
holder thereof may (upon notice, lapse of time or both) declare a default
thereon or cause the payment thereof to be accelerated or payable prior to its
final scheduled maturity upon the occurrence of a default with respect to any
Indebtedness of any Unrestricted Subsidiary (including any right to take
enforcement action against such Unrestricted Subsidiary), except, in the case of
clause (x) or (y), to the extent that would be permitted under Section 4.06 of
the Senior Notes Indenture as in effect on the date hereof.

 

58



--------------------------------------------------------------------------------

The Borrower may revoke any Designation of a Subsidiary as an Unrestricted
Subsidiary (a “Revocation”), whereupon such Subsidiary shall then constitute a
Restricted Subsidiary, if: (a) no Default shall have occurred and be continuing
at the time of and after giving effect to such Revocation and (b) all Liens and
Indebtedness of such Unrestricted Subsidiary outstanding immediately following
such Revocation would, if incurred at such time, have been permitted to be
incurred for all purposes of this Agreement.

 

All Designations and Revocations must be evidenced by resolutions of the Board
of Directors of the Borrower delivered to the Administrative Agent certifying
compliance with the foregoing provisions.

 

SECTION 5.20. Limitation on Investments. If at any time the ratio of (x) the
aggregate principal amount of the Secured Debt then outstanding to (y)
Annualized Consolidated EBITDA equals or exceeds 2.5 to 1.0, then the Borrower
shall not, and shall not cause or permit any Restricted Subsidiary to, directly
or indirectly, make any Investment in any Person other than:

 

(a) Investments in the Borrower or any Restricted Subsidiary; and

 

(b) Permitted Investments.

 

SECTION 5.21. Liabilities of Special Purpose Subsidiaries. The Borrower will
not:

 

(a) permit any License Subsidiary (i) to incur, assume or permit to exist any
material liabilities or Indebtedness whatsoever, including any intercompany
liabilities or obligations, other than (x) under the Communications Act, (y)
taxes and other liabilities (other than intercompany obligations) incurred in
the ordinary course in order to maintain its existence and (z) liabilities and
obligations arising pursuant to the Exchange Agreement or in connection with
spectrum licenses or license lease agreements entered into in the ordinary
course of business, or (ii) to engage in any material business or activities
other than (A) the holding of Licenses and (B) the owning of capital stock of
any other License Subsidiary so long as such capital stock has been pledged to
the Collateral Agent for the benefit of the Lenders in accordance with the terms
of the Pledge Agreement (provided that in no event shall the capital stock of
Triton License Newco be required to be pledged from or after the date of the
First Closing (as defined in the Exchange Agreement)); provided that a License
Subsidiary may hold an asset which is to be immediately transferred in
accordance with Section 5.18(b) hereof; or

 

(b) permit any Real Property Subsidiary (i) to incur, assume or permit to exist
any material liabilities, Indebtedness or liabilities whatsoever, including any
intercompany liabilities or obligations, other than (x) liabilities incurred in
the ordinary course of business which are incident to being the lessee of real
property or the purchaser, owner or lessee of equipment and taxes and other
liabilities (other than intercompany obligations) in the ordinary course in
order to maintain its existence and (y) liabilities and obligations arising
pursuant to the Exchange Agreement or (ii) to engage in any business or

 

59



--------------------------------------------------------------------------------

activities other than (A) the owning or leasing, as lessee, of Real Property
Assets and the leasing, as lessor, or, as the case may be, subleasing, as
sublessor, thereof to the Borrower or another Subsidiary (or incidental
subleases to third parties), (B) the owning of capital stock of any other
Subsidiary, provided that such capital stock has been pledged to the Collateral
Agent for the benefit of the Lenders in accordance with the terms of the Pledge
Agreement and (C) the owning of Real Property-Related Equipment constituting
fixtures thereto and the leasing thereof to the Borrower or another Subsidiary.

 

(c) The Borrower will not permit any payments made by the Borrower or any
Subsidiary pursuant to the Special Purpose Subsidiary Funding Agreement to give
rise to any payment obligation, intercompany advance or similar liability of any
Special Purpose Subsidiary. Any such payments will be treated and accounted for
either (i) as reductions to then outstanding obligations owed by the Borrower or
any Subsidiary to such Special Purpose Subsidiary in respect of the rental or
use of assets of such Special Purpose Subsidiary (but only to the extent of such
outstanding obligations and not so as to the create any liability or obligation
of such Special Purpose Subsidiary) or (ii) as contributions to the common
capital of such Special Purpose Subsidiary, including in all circumstances when
a reduction of existing payment obligations owed to such special Purpose
Subsidiary is unavailable.

 

SECTION 5.22. Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes, provided that no part of the proceeds of any Loan
will be used, whether directly or indirectly, to fund distributions by Holdings
to its shareholders (it being understood and agreed that any distribution made
by Holdings to its shareholders on or after the Effective Date shall be deemed
to have been funded with proceeds of the Loans in violation of this Section
5.22, except for any such distribution to the extent funded directly with the
proceeds of (i) any Capital Stock issued by Holdings, (ii) any Indebtedness
incurred by Holdings (other than Indebtedness owing to the Borrower or any
Subsidiary) after the date on which the Exchange Agreement Transactions are
consummated (the “Exchange Date”) or (iii) any Restricted Payment made by the
Borrower after the Exchange Date). No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X.

 

SECTION 5.23. Certain Asset Transfers. The Borrower shall not, and shall not
permit any Subsidiary to, transfer any property or assets of the Borrower or
such Subsidiary to Triton Network SMLLC (as defined in the Exchange Agreement as
in effect on the date hereof) prior to the date that is three Business Days
prior to the First Closing (as defined in the Exchange Agreement as in effect on
the date hereof).

 

60



--------------------------------------------------------------------------------

ARTICLE VI

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;

 

(c) any representation or warranty made on the Effective Date or deemed made on
the Delayed Draw Borrowing Date by or on behalf of SunCom Investment Wireless,
the Borrower or any Loan Party in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when so made or deemed made;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article V (other than Sections 5.05 (as it relates to
Subsidiaries), 5.06, 5.08, 5.09, 5.10, 5.11, 5.16, 5.17 and 5.18);

 

(e) SunCom Wireless Investment or any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document to
which it is a party (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);

 

(f) Holdings, SunCom Wireless Investment or any Loan Party shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable after giving effect to any applicable grace period specified in the
instrument or agreement governing such Material Indebtedness;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, SunCom Wireless Investment, the Borrower or any other Loan
Party or its debts, or of a substantial part of its assets, under any Federal,
state or foreign bankruptcy, insolvency,

 

61



--------------------------------------------------------------------------------

receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the Borrower or any Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i) Holdings, SunCom Wireless Investment, the Borrower or any other Loan Party
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, SunCom
Wireless Investment, the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j) Holdings, SunCom Wireless Investment, the Borrower or any other Loan Party
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k) one or more judgments for the payment of money to the extent not covered by
insurance in an aggregate amount in excess of $25,000,000 shall be rendered
against Holdings, SunCom Wireless Investment, the Borrower, any other Loan Party
or any combination thereof and the same shall remain undischarged for a period
of 60 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Subsidiary to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by SunCom Wireless Investment or any Loan Party not to
be, a valid and perfected Lien in respect of any material portion of the
Collateral, with the priority required by the applicable Security Document,
except (i) as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents or (ii) as a
result of the Administrative Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Pledge Agreement or the Administrative Agent’s failure to file necessary
continuation financing statements or make required filings with the Patent and
Trademark Office of the United States; provided that if any such Lien not
relating to a material portion of the Collateral ceases to be or is not valid
and perfected and is amenable to cure without materially disadvantaging the
position of the Administrative Agent and the Lenders as secured parties, then
the failure of any such Lien to be valid and perfected shall not

 

62



--------------------------------------------------------------------------------

 

constitute an Event of Default under this clause (m) if the Borrower shall have
cured such failure within 30 days after notice from the Administrative Agent (or
such shorter period as may be reasonable under the circumstances and is
specified by the Administrative Agent in such notice);

 

(n) any of the Security Documents shall cease to be or shall be asserted by
SunCom Wireless Investment, the Borrower or any other Loan Party not to be in
full force and effect;

 

(o) the Guarantee Agreement shall cease to be or shall be asserted by the
Borrower or any other Loan Party not to be in full force and effect;

 

(p) a Change of Control shall occur; or

 

(q) any termination (prior to the expiration of its term), revocation or
non-renewal by the FCC of one or more Licenses of the Borrower or its
Subsidiaries if such termination, revocation or non-renewal could reasonably be
expected to result in a Material Adverse Effect;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 

ARTICLE VII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

The institution serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
institution and its Affiliates may accept deposits

 

63



--------------------------------------------------------------------------------

from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 8.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the institution serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
8.02) or in the absence of its own gross negligence or wilful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in

 

64



--------------------------------------------------------------------------------

connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (which consent
shall not be unreasonably withheld), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 8.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

All of the foregoing provisions of this Article VII with respect to the
Administrative Agent shall apply equally to the Collateral Agent.

 

None of the Lenders identified on the facing page of this Agreement or elsewhere
herein as an “Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender (including any Lender
identified as an “Agent”) and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender (including any Lender
identified as an “Agent”) and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or related agreement or any document furnished hereunder or thereunder.

 

65



--------------------------------------------------------------------------------

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a) if to the Borrower, to it at 1100 Cassatt Road, Berwyn, Pennsylvania 19312,
Attention of David Clark and Daniel E. Hopkins (Telecopy No. (610) 993-2683);

 

with copies to

 

Dow Lohnes & Albertson, PLLC

1200 New Hampshire, N.W., Suite 800

Washington, D.C. 20036

Attn: Timothy J. Kelley

Telecopy: 202-776-2222

 

(b) if to the Administrative Agent, (i) in the case of any Borrowing Request or
any notice relating to any prepayment or the conversion or continuation of any
Loan, to Lehman Commercial Paper Inc., Bank Loan Operations, 16th Floor, New
York, New York 10019, Attention of Maritza Ospina (Telecopy No. (646) 758-4648;
Telephone No. (212) 526-6590) and (ii) in the case of any other notice or
communication, to Lehman Commercial Paper Inc., 745 Seventh Avenue, 7th Floor,
New York, New York 10019, Attention: Loan Portfolio Group (Telecopy No. (646)
758-1986); and

 

(c) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 8.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, SunCom

 

66



--------------------------------------------------------------------------------

Wireless Investment (if SunCom Wireless Investment is a party thereto) and the
Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled expiration date of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.15(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) release any Subsidiary Loan Party from its Guarantee under the
Guarantee Agreement (except in connection with a disposition of such Subsidiary
Loan Party permitted hereunder and except as expressly provided in the Guarantee
Agreement), or limit its liability in respect of such Guarantee, without the
written consent of each Lender, (vii) release all or a substantial part of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender or (viii) change Section 8.04(b) in a manner that further
restricts assignments by any Lender, without the written consent of each Lender;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent. Notwithstanding the
foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrower, the Required Lenders and the
Administrative Agent if (i) by the terms of such agreement the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment and (ii) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement.

 

SECTION 8.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including due diligence expenses, the charges of Intralinks and
the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent, in connection with the syndication of the Facility, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations (in connection with any Default or Event of
Default or anticipated or projected Default or Event of Default) in respect of
such Loans.

 

67



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of any actual or threatened claim, litigation,
investigation or proceeding (whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto) in respect of (i)
the execution or delivery of any Loan Document or any other agreement or
instrument contemplated hereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds thereof or (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.

 

(c) The Borrower and each Lender agree that if any indemnification or
reimbursement sought pursuant to paragraph (b) above is judicially determined to
be unavailable for a reason other than the gross negligence or willful
misconduct of such Indemnitee, then, whether or not any Lender is the
Indemnitee, the Borrower, on the one hand, and each Lender, on the other hand,
shall contribute to the losses, claims, damages, liabilities and expenses for
which such indemnification or reimbursement is held unavailable (i) in such
proportion as is appropriate to reflect the relative benefits to the Borrower,
on the one hand, and the Administrative Agent and the Lenders, on the other
hand, in connection with the transactions to which such indemnification or
reimbursement relates, or (ii) if the allocation provided by clause (i) above is
judicially determined not to be permitted, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) but also the
relative faults of the Borrower, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, as well as any other equitable
considerations; provided, however, that in no event shall the amount to be
contributed by any Lender pursuant to this paragraph exceed the amount of the
interest and fees actually received by such Lender under this Agreement, the
other Loan Documents and any separate letter agreement with respect to fees
payable relating to the transactions contemplated by this Agreement.

 

(d) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a), (b) or (c) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such and provided, further,
that payments by the Lenders to the Administrative Agent pursuant to this
sentence shall be

 

68



--------------------------------------------------------------------------------

returned to the Lenders to the extent the Borrower subsequently pays such unpaid
amount. For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the Loans outstanding at such time and the
Commitments then in effect.

 

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

 

(f) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

SECTION 8.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their successors and assigns
permitted hereby, and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it); with the prior written consent (such
consent not to be unreasonably withheld or delayed) of the Administrative Agent;
provided that no consent of the Administrative Agent shall be required for an
assignment to an assignee that is a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 or, if smaller, the entire remaining
amount of the assigning Lender’s Commitment or Loans, unless the Borrower and
the Administrative Agent shall otherwise consent; provided that (i) no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing, (ii) in the event of concurrent assignments to two or more
assignees that are Affiliates of one another, or to two or more Approved Funds
managed by the same investment advisor or by affiliated investment advisors, all
such concurrent assignments shall be aggregated in determining compliance with
this subsection and (iii) no assignment may be made without (subject to clause
(i) of this proviso) the consent of the Borrower and the

 

69



--------------------------------------------------------------------------------

Administrative Agent if the assigning Lender would have, after giving effect to
such assignment, Commitments and, without duplication, Loans owing to it of less
than $1,000,000;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(D) in the case of an assignment by a Lender to a CLO managed by such Lender or
by an Affiliate of such Lender, unless such assignment (or an assignment to a
CLO managed by the same manager or an Affiliate of such manager) shall have been
approved by the Borrower (the Borrower hereby agreeing that such approval, if
requested, will not be unreasonably withheld or delayed), the assigning Lender
shall retain the sole right to approve any amendment, modification or waiver of
any provision of this Agreement, except that the Assignment and Acceptance
between such Lender and such CLO may provide that such Lender will not, without
the consent of such CLO, agree to any amendment, modification or waiver
described in the first proviso to Section 8.02(b) that affects such CLO.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (d) of
this Section, from and after the effective date specified in each Assignment and
Acceptance the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 8.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

70



--------------------------------------------------------------------------------

(d) (i) Upon its receipt of (A) a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, (B) the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), (C) a processing and recordation fee of $3,500 (treating multiple,
simultaneous assignments by a Lender and any Affiliate and/or Approved Fund of
such Lender as a single assignment) (except that no such fee shall be payable in
the case of an assignee that is already a Lender or an Affiliate or Approved
Fund of a Lender or a Person under common management with a Lender) and (D) any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Acceptance and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(ii) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (A) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof that have not become effective, are as set
forth in such Assignment and Acceptance; (B) except as set forth in clause (A)
above, such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Document or any
other instrument or document furnished pursuant hereto or thereto, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any of the foregoing, or the financial condition of the Loan Parties or the
performance or observance by the Loan Parties of any of their obligations under
this Agreement or under any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; (C) each of the assignee and the
assignor represents and warrants that it is legally authorized to enter into
such Assignment and Acceptance; (D) such assignee confirms that it has received
a copy of this Agreement, together with copies of any amendments or consents
entered into prior to the date of such Assignment and Acceptance and copies of
the most recent financial statements delivered pursuant to Section 5.01 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (E)
such assignee will independently and without reliance upon the Administrative
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (F) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to it by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto; and (G) such
assignee agrees that it will perform in accordance with their terms all the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

 

(e) Any Lender may, without the consent of or notice to the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it);

 

71



--------------------------------------------------------------------------------

provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 8.02(b) (i), (ii) or (iii) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.13 and 2.14 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.15(c) and Section 2.16 as though it were a Lender.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender, or would be a Domestic Lender that is not a domestic corporation (as
such terms are defined in Section 7701(a)(30) of the Code) if it were a Lender,
shall not be entitled to the benefits of Section 2.14 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.14(e) and
Section 2.16 as though it were a Lender.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h) In the case of any Lender that is a fund that invests in bank loans, such
Lender may, without the consent of the Borrower or the Administrative Agent,
assign or pledge all or any portion of its rights under the Loan Documents,
including the Loans and any instrument evidencing its rights as a Lender under
the Loan Documents, to any holder of, trustee for, or any other representative
of holders of obligations owed or securities issued by such fund, as security
for such obligations or securities; provided that any foreclosure or similar
action by such trustee or representative shall be subject to the provisions of
this Section 8.04 concerning assignments; and provided, further, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

72



--------------------------------------------------------------------------------

SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by SunCom Wireless Investment and the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 8.03 and Article VII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 8.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees and
expenses payable to the Administrative Agent constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

SECTION 8.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 8.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have. Any Lender exercising a set-off pursuant to this

 

73



--------------------------------------------------------------------------------

Section 8.08 shall give notice thereof to the Borrower as soon as reasonably
practicable thereafter.

 

SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.

 

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY,

 

74



--------------------------------------------------------------------------------

AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 8.11. Release of Collateral and Guarantee Obligations. Notwithstanding
anything to the contrary contained herein or in any other Loan Document,
promptly upon request of the Borrower in connection with any Asset Disposition
permitted by the Loan Documents (including, without limitation, the Exchange
Agreement Transactions), the Administrative Agent shall (without notice to, or
vote or consent of, any Lender) take such actions as shall be required to
release its security interest in any Collateral being disposed of in such Asset
Disposition (including, in the case of a disposition of any Person, all Capital
Stock of such Person and all property of such Person), and the Administrative
Agent shall (without notice to, or vote or consent of, any Lender) take such
actions as shall be required to release any guarantee and other obligations
under any Loan Document of any Person being disposed of in such Asset
Disposition.

 

SECTION 8.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 8.13. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to
Holdings or the Borrower or their business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 8.14. Usury Not Intended. It is the intent of the Borrower and each
Lender in the execution and performance of this Agreement and the other Loan
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, from time-to-time in effect governing the Loans of
each Lender. In furtherance thereof, the

 

75



--------------------------------------------------------------------------------

Lenders and the Borrower stipulate and agree that none of the terms and
provisions contained in this Agreement or the other Loan Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the maximum nonusurious
interest rate (after giving effect to the provisions of Section 5.11) under
applicable law (the “Maximum Rate”) and that for purposes hereof “interest”
shall include the aggregate of all charges which constitute interest under such
laws that are contracted for, charged or received under this Agreement; and in
the event that, notwithstanding the foregoing, under any circumstances the
aggregate amounts taken, reserved, charged, received or paid on the Loans,
include amounts which by applicable law are deemed interest which would exceed
the Maximum Rate, then such excess shall be deemed to be a mistake and each
Lender receiving same shall credit the same on the principal of its Loans (or if
such Loans shall have been paid in full, refund said excess to the Borrower). In
the event that the maturity of any Loans is accelerated by reason of any
election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest may never include more than
the Maximum Rate and excess interest, if any, provided for in this Agreement or
otherwise shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the applicable Loans
(or, if the applicable Loans shall have been paid in full, refunded to the
Borrower). In determining whether or not the interest paid or payable under any
specific contingencies exceeds the Maximum Rate, the Borrower and the Lenders
shall to the maximum extent permitted under applicable law amortize, prorate,
allocate and spread in equal parts during the period of the full stated term of
the Loans all amounts considered to be interest under applicable law at any time
contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section 8.14 shall control over all other
provisions of this Agreement or the other Loan Documents which may be in
apparent conflict herewith.

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TRITON PCS, INC.,     by   /s/    DANIEL E. HOPKINS            

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer LEHMAN COMMERCIAL PAPER INC.,
as a Lender and as Administrative Agent,     by   /s/    WILLIAM J.
HUGHES            

Name:

  William J. Hughes    

Title:

  Managing Director MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
Syndication Agent,     by   /s/    ANTHONY J. LAFAIRE            

Name:

  Anthony J. Lafaire    

Title:

  Director MERRILL LYNCH CAPITAL CORPORATION,
as a Lender,     by   /s/    ANTHONY J. LAFAIRE            

Name:

  Anthony J. Lafaire    

Title:

  Director

 

77